 

EXECUTION VERSION
 
This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (the “Intercreditor Agreement”) dated as of even date
herewith, among  Wells Fargo Preferred Capital, Inc., as agent for the
Subordinated Creditors referred to therein, Bank of Montreal, as agent for the
Senior Creditors referred to therein, and World Acceptance Corporation, to the
Senior Debt described in the Intercreditor Agreement, and each holder of this
instrument, by its acceptance hereof, shall be bound by the provisions of the
Intercreditor Agreement.

    

 
Subordinated Credit Agreement
 
by and among
 
World Acceptance Corporation,
 
the Lenders parties hereto,
 
and
 
Wells Fargo Preferred Capital, Inc., as Administrative Agent
 
Dated as of September 17, 2010

    



 
 

--------------------------------------------------------------------------------

 
 
Table Of Contents
 

       
Page
         
SECTION 1
 
The Credit
 
1
         
Section 1.1.
 
The Credit
 
1
         
SECTION 2
 
General Provisions Applicable to Loans
 
1
         
Section 2.1.
 
Applicable Interest Rates
 
1
Section 2.2.
 
Minimum Borrowing Amounts
 
1
Section 2.3.
 
Borrowing Procedures
 
2
Section 2.4.
 
Interest Periods
 
2
Section 2.5.
 
Maturity of Loans
 
2
Section 2.6.
 
Prepayments
 
2
Section 2.7.
 
Default Rate
 
3
Section 2.8.
 
The Notes
 
3
         
SECTION 3
 
Fees, Extensions and Applications
 
4
         
Section 3.1.
 
Unused Fee
 
4
Section 3.2.
 
Audit Fees
 
5
Section 3.3.
 
Commitment Fee
 
5
Section 3.4.
 
Place and Application of Payments
 
5
         
SECTION 4
 
The Collateral and Guaranties
 
6
         
Section 4.1.
 
The Collateral
 
6
Section 4.2.
 
Subsidiary Guaranties
 
6
         
SECTION 5
 
Definitions; Interpretation
 
7
         
Section 5.1.
 
Definitions
 
7
Section 5.2.
 
Interpretation
 
21
         
SECTION 6
 
Representations and Warranties
 
22
         
Section 6.1.
 
Organization and Qualification
 
22
Section 6.2.
 
Subsidiaries
 
22
Section 6.3.
 
Corporate Authority and Validity of Obligations
 
23
Section 6.4.
 
Investment Company; Public Utility Holding Company
 
23
Section 6.5.
 
Use of Proceeds; Margin Stock
 
23
Section 6.6.
 
Financial Reports
 
24
Section 6.7.
 
No Material Adverse Change
 
24
Section 6.8.
 
Litigation
 
24
Section 6.9.
 
Taxes
 
24
Section 6.10.
 
Approvals
 
24
Section 6.11.
 
Indebtedness and Liens
 
25

 
 
 

--------------------------------------------------------------------------------

 


Section 6.12.
 
ERISA
 
25
Section 6.13.
 
Material Agreements
 
25
Section 6.14.
 
Compliance with Laws
 
25
Section 6.15.
 
Full Disclosure
 
26
Section 6.16.
 
No Defaults
 
26
         
SECTION 7
 
Conditions Precedent.
 
26
         
Section 7.1.
 
Initial Borrowing
 
26
Section 7.2.
 
All Loans
 
28
         
SECTION 8
 
Covenants.
 
28
         
Section 8.1.
 
Existence, Etc
 
28
Section 8.2.
 
Insurance
 
28
Section 8.3.
 
Taxes, Claims for Labor and Materials
 
29
Section 8.4.
 
Compliance with Laws
 
29
Section 8.5.
 
Maintenance, Etc
 
29
Section 8.6.
 
Nature of Business
 
30
Section 8.7.
 
Consolidated Net Worth
 
30
Section 8.8.
 
Fixed Charge Coverage Ratio; Loan Loss Reserves
 
30
Section 8.9.
 
Permitted Indebtedness
 
30
Section 8.10.
 
Limitations on Indebtedness
 
31
Section 8.11.
 
Limitation on Liens
 
31
Section 8.12.
 
Subordinated Debt
 
32
Section 8.13.
 
Mergers, Consolidations and Sales or Transfers of Assets
 
33
Section 8.14.
 
Lease-Backs
 
35
Section 8.15.
 
Guaranties
 
35
Section 8.16.
 
Limitation on Restrictions
 
35
Section 8.17.
 
Transactions with Affiliates
 
35
Section 8.18.
 
Investments
 
36
Section 8.19.
 
Termination of Pension Plans
 
37
Section 8.20.
 
Reports and Rights of Inspection
 
37
         
SECTION 9
 
Events of Default and Remedies.
 
40
         
Section 9.1.
 
Events of Default
 
40
Section 9.2.
 
Notice to Lenders
 
43
Section 9.3.
 
Non-Bankruptcy Defaults
 
43
Section 9.4.
 
Bankruptcy Defaults
 
43
Section 9.5.
 
Expenses
 
44
         
SECTION 10
 
RESERVED.
             
SECTION 11
 
The Administrative Agent.
 
44
         
Section 11.1.
 
Appointment and Authorization
 
44
Section 11.2.
 
Administrative Agent and Affiliates
 
44

 
 
-ii-

--------------------------------------------------------------------------------

 


Section 11.3.
 
Action by Administrative Agent
 
45
Section 11.4.
 
Consultation with Experts
 
45
Section 11.5.
 
Liability of Administrative Agent
 
45
Section 11.6.
 
Indemnification
 
45
Section 11.7.
 
Credit Decision
 
46
Section 11.8.
 
Resignation of the Administrative Agent
 
46
Section 11.9.
 
Payments
 
47
Section 11.10.
 
Designation of Additional Agents
 
47
Section 11.11.
 
Authorization to Release or Subordinate or Limit Liens
 
47
Section 11.12.
 
Collateral Agent
 
48
         
SECTION 12
 
Miscellaneous.
 
48
         
Section 12.1.
 
Withholding Taxes
 
49
Section 12.2.
 
No Waiver of Rights
 
50
Section 12.3.
 
Non-Business Day
 
50
Section 12.4.
 
Documentary Taxes
 
50
Section 12.5.
 
Survival of Representations
 
50
Section 12.6.
 
Survival of Indemnities
 
50
Section 12.7.
 
Sharing of Set-Off
 
50
Section 12.8.
 
Notices
 
51
Section 12.9.
 
Counterparts
 
52
Section 12.10.
 
Successors and Assigns
 
52
Section 12.11.
 
Amendments
 
53
Section 12.12.
 
Non-Reliance on Margin Stock
 
54
Section 12.13.
 
Fees and Indemnification
 
54
Section 12.14.
 
Governing Law
 
55
Section 12.15.
 
Headings
 
55
Section 12.16.
 
Entire Agreement
 
55
Section 12.17.
 
Terms of Collateral Documents not Superseded
 
55
Section 12.18.
 
Submission to Jurisdiction; Waiver of Jury Trial
 
55
Section 12.19.
 
USA Patriot Act
 
56

 
 
-iii-

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
Exhibit A
—
Borrowing Base Certificate
Exhibit B
—
Annual Compliance Certificate
Schedule 1.1
—
Commitments
Schedule 6.2
—
Subsidiaries
Schedule 6.8
—
Pending Litigation
Schedule 6.9
—
Pending Tax Disputes
Schedule 6.11
—
Existing Indebtedness for Borrowed Money
Schedule 8.11
—
Existing Liens

 
 
-iv-

--------------------------------------------------------------------------------

 


SUBORDINATED CREDIT AGREEMENT
 
This Subordinated Credit Agreement is entered into as of September 17, 2010, by
and among World Acceptance Corporation, a South Carolina corporation (the
“Borrower”), the several financial institutions from time to time party to this
Agreement as Lenders, and Wells Fargo Preferred Capital, Inc., as Administrative
Agent.  All capitalized terms used herein without definition shall have the same
meanings herein as such terms as are defined in Section 5.1 hereof.
 
Preliminary Statements
 
The Borrower has requested and the Administrative Agent and the Lenders have
agreed to make available to  the Borrower a secured non-revolving line of
credit, all on the terms and subject to the conditions set forth herein.
 
Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1         The Credit.
 
Section 1.1.            The Credit. Subject to the terms and conditions hereof,
the Lenders agree to extend a non-revolving line of credit (the “Credit”) to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed the lesser of (A) the Commitments and (B) the Borrowing Base as then
determined and computed, which may be availed of by the Borrower in its
discretion from time to time to but not including the Termination Date.  The
aggregate amount of the Credit that a Lender agrees to extend to the Borrower
shall be the aggregate amount of its Commitment.  The obligations of the Lenders
hereunder are several and not joint, and no Lender shall under any circumstances
be obligated to extend credit hereunder in excess of its Commitment.  Each
Borrowing of Loans shall be made ratably from the Lenders in proportion to their
respective Commitments.
 
SECTION 2          General Provisions Applicable to Loans.
 
Section 2.1.              Interest Rate.  Each Loan made by a Lender shall bear
interest (computed on the basis of a year of 360 days and actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is made until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
Base Rate from time to time in effect plus the Applicable Margin, payable
quarterly in arrears on the fifth (5th) day of each January, April, July and
October in each year (commencing on the first such date occurring after the date
hereof) and at maturity (whether by acceleration or otherwise); provided,
however, during each period that the outstanding principal balance of the Loans
is less than $30,000,000 (“Minimum Balance”), the Borrower shall pay interest at
such rate per annum based upon the Minimum Balance.
 
Section 2.2.              Minimum Borrowing Amounts.  Each Borrowing of Loans
shall be in an amount not less than $1,000,000, or any larger amount that is an
integral multiple of $100,000.  

 
 

--------------------------------------------------------------------------------

 
 
Section 2.3.              Borrowing Procedures.
 
(a) Notice to the Administrative Agent.  The Borrower shall notify the
Administrative Agent not later than 11:00 a.m. (Iowa time), on the date of each
requested Borrowing, specifying the date, amount and purpose of the
Borrowing.  Such notice shall be submitted via the Administrative Agent’s online
automatic request system and shall be certified by the president or treasurer
(or such other authorized Person as the Borrower directs from time to time) of
the Borrower.
 
              (b)Notice to the Lenders.  The Administrative Agent shall give
prompt (but in any event by 12:00 noon (Iowa time)) telephonic or telecopy
notice to each of the Lenders of any borrowing request received pursuant to
Section 2.3(a) above.
 
              (c)Limitation on Borrowing Requests.  Notwithstanding anything to
the contrary contained herein and following the initial Borrowing on the date
hereof, the Borrower may request no more than one (1) Borrowing per fiscal
quarter.
 
              (d)Disbursement of Loans.  Not later than 1:00 p.m. (Iowa time) on
the date of any Borrowing of Loans, each Lender shall make available its Loan in
funds immediately available in Des Moines, Iowa at the principal office of the
Administrative Agent.  Subject to Section 7 hereof, the Administrative Agent
shall make the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in Des Moines, Iowa (or at such other
location as the Administrative Agent shall designate), by depositing or wire
transferring such proceeds to the credit of the Borrower’s Designated
Disbursement Account or as the Borrower and the Administrative Agent may
otherwise agree.
 
Section 2.4.              RESERVED
 
Section 2.5.              Maturity of Loans.  Each Loan, both for principal and
interest not sooner paid, shall mature and become due and payable by the
Borrower on the Termination Date.
 
Section 2.6.              Prepayments.
 
(a)  Voluntary.  Except as may be required by Section 2.6(b) below, the Borrower
shall not have the privilege of making any prepayment of the Loans through and
including the second anniversary of the date of this Agreement.  Thereafter, the
Borrower shall have the privilege of prepaying without premium or penalty
(except as expressly set forth below) and in whole or in part (but, if in part,
then in an amount not less than $100,000) any Borrowing of Loans at any time on
any Business Day upon at least five (5) Business Days prior written notice to
the Administrative Agent.  Notwithstanding the foregoing, in the event the
Borrower repay the Loan in full prior to the Maturity Date or the Obligations
are accelerated following the occurrence of an Event of Default, the Borrower
shall pay to Administrative Agent for the ratable benefit of the Lenders a sum
equal to the following as a termination fee (the “Termination Fee”): (a) 1.0% of
(i) the then applicable Commitments minus (ii) any previous principal
repayments, plus (b) the amount of interest that would accrue on an amount equal
to the Minimum Balance from the date of such repayment through and including the
Maturity Date based upon the then per annum rate of interest applicable on the
date of such repayment pursuant to Section 2.1.  The Borrower acknowledges that
the Termination Fee is an estimate of the Lenders’ damages in the event of early
termination and is not a penalty.

 
-2-

--------------------------------------------------------------------------------

 
 
              (b)Mandatory.
 
(i) Concurrently with each reduction of the Commitments, the Borrower shall
prepay the Notes by the amount, if any, necessary so that the aggregate
outstanding principal balance of the Notes shall not exceed the Commitments as
so reduced, each such prepayment to be made by the payment of the principal
amount to be prepaid.
 
(ii)  The Borrower covenants and agrees that in the event that the outstanding
principal amount of the Notes shall at any time and for any reason exceed the
Borrowing Base as then determined and computed, the Borrower shall immediately
upon the demand of the Administrative Agent or the Required Lenders to the
extent permitted pursuant to the Intercreditor Agreement pay over the amount of
the excess to the Administrative Agent for the account of the Lenders as and for
a mandatory prepayment on the Notes.
 
              (c)Reborrowings.  Amounts paid or prepaid on the Loans on or
before the Termination Date may not be borrowed again.
 
Section 2.7.             Default Rate.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans at a rate
per annum equal to the sum of 2% plus the then applicable rate of interest
pursuant to Section 2.1 hereof; provided, however, that in the absence of
acceleration, any adjustments pursuant to this Section shall be made at the
election of the Administrative Agent, acting at the request or with the consent
of the Required Lenders, with written notice to the Borrower.  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.
 
Section 2.8.              The Notes.
 
(a) The Loans made to the Borrower by a Lender shall be evidenced by a
promissory note of the Borrower in form and substance acceptable to
Administrative Agent.  Each such promissory note as the same may from time to
time be amended together with any notes executed in replacement thereof are
hereinafter referred to individually as a “Note” and collectively as the
“Notes”.  Such Note shall be dated the date of issuance thereof and payable to
the order of each Lender in the principal amount of its Commitment.

 
-3-

--------------------------------------------------------------------------------

 
 
              (b)Each Lender shall record on its books or records or on a
schedule to the Note held by it the amount of each Loan made by it to the
Borrower and all payments of principal and interest and the principal balance
from time to time outstanding thereon; provided that prior to the transfer of
any Note all such amounts shall be recorded on a schedule to such Note.  The
record thereof, whether shown on such books or records of a Lender or on a
schedule to any Note, shall be prima facie evidence as to all such amounts;
provided, however, that the failure of any Lender to record any of the foregoing
or any error in any such record shall not limit or otherwise affect the
obligation of the Borrower to repay all Loans made to it hereunder together with
accrued interest thereon.
 
Section 2.9               Defaulting Lenders. Anything contained herein to the
contrary notwithstanding, in the event that any Lender at any time is a
Defaulting Lender, then (a) during any Defaulting Lender Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Loan Documents and such
Defaulting Lender’s Commitments shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Commitments or an extension of the maturity date of such Lender’s
Loans or other Obligations or a reduction of principal, interest, or fees due
such Lender without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any unused fee payable to Lenders pursuant to Section 3.1 in respect of any day
during any Defaulting Lender Period with respect to such Defaulting Lender, and
such Defaulting Lender shall not be entitled to receive any unused fee pursuant
to Section 3.1 with respect to such Defaulting Lender’s Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender; and (d) the
utilization of Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender.  No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section, performance by the Borrower of
its obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of the operation of this Section.  The rights and
remedies against a Defaulting Lender under this Section are in addition to other
rights and remedies which the Borrower may have against such Defaulting Lender
and which the Administrative Agent or any Lender may have against such
Defaulting Lender.
 
SECTION 3          Fees, Extensions and Applications.
 
Section 3.1.              Unused Fee.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders an unused fee at the
rate of (a) if the Usage Rate for a month is less than 65%, 37.5 basis points
per annum (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily unused portion of the maximum amount of the
then applicable Commitments hereunder (less any previous principal repayments)
and (b) if the Usage Rate for a month is equal to or greater than 65%, 25 basis
points per annum (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily unused portion of the maximum
amount of the Commitments hereunder.  Such unused fee is payable in arrears on
fifth (5th) day of each January, April, July and October in each year
(commencing on the first such date occurring after the date hereof) and on the
Termination Date, unless the Commitments are terminated in whole on an earlier
date, in which event the fees for the period to the date of such termination in
whole shall be paid on the date of such termination.

 
-4-

--------------------------------------------------------------------------------

 
 
Section 3.2.              Audit Fees.  Following the occurrence of an Event of
Default or Default, the Borrower shall pay to the Administrative Agent for its
own use and benefit charges for audits of the Property of Borrower and its
Restricted Subsidiaries performed by the Administrative Agent or its agents or
representatives in such amounts as the Administrative Agent may from time to
time request (the Administrative Agent acknowledging and agreeing that such
charges shall be computed in the same manner as it at the time customarily uses
for the assessment of charges for similar audits).
 
Section 3.3.              Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders a non-refundable
commitment fee in an amount equal to $487,500, of which $250,000 was paid by the
Borrower prior to the date hereof and the remaining portion equal to $237,500
shall be payable on or prior to the effectiveness of this Agreement.
 
Section 3.4.             Place and Application of Payments.  All payments of
principal of and interest on the Loans and all payments of fees and all other
amounts payable under this Agreement shall be made to the Administrative Agent
by no later than 1:00 p.m. (Iowa time) at the principal office of the
Administrative Agent in Des Moines, Iowa (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lenders.  Any payments received after such time shall be deemed received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in lawful money of the United States of America, in immediately available funds
at the place of payment, without set-off or counterclaim.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or fees ratably to the Lenders and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement.
 
Anything contained herein to the contrary notwithstanding, subject to the terms
of the Intercreditor Agreement all payments and collections received in respect
of the Obligations and all proceeds of the Collateral (solely on and after the
Grant Date) and payments or collections on any guaranties received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:
 
                 (a)first, to the payment of any outstanding costs and expenses
incurred by the Collateral Agent or the Administrative Agent in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral on
and after the Grant Date or in protecting, preserving or enforcing rights under
this Agreement or any other Loan Document, and in any event including all costs
and expenses of a character which the Borrower has agreed to pay to the
Administrative Agent and the Collateral Agent under Sections 9.5 and 12.13
hereof (such funds to be retained by the Administrative Agent or the Collateral
Agent, as the case may be for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments therefor
made to the Administrative Agent or the Collateral Agent);

 
-5-

--------------------------------------------------------------------------------

 
 
                 (b)second, to the payment of any outstanding interest or other
fees or amounts due under the Notes or this Agreement other than for principal,
ratably as among the Administrative Agent and the Lenders in accord with the
amount of such interest and other fees or amounts owing each;
 
                 (c)third, to the payment of the principal of the Notes, pro
rata as among the Lenders in accord with the then respective unpaid principal
balances thereof;
 
                 (d)fourth, to the Administrative Agent and the Lenders ratably
in accord with the amounts of any other indebtedness, obligations or liabilities
of the Borrower owing to each of them unless and until all such indebtedness,
obligations and liabilities have been fully paid and satisfied;
 
                 (e)fifth, to the Borrower or whoever else may be lawfully
entitled thereto.
 
Section 3.5              Account Debit. The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts maintained with the Administrative Agent or any WFPC Affiliate for the
amounts from time to time necessary to pay any then due Obligations; provided
that the Borrower acknowledges and agrees that the Administrative Agent shall
not be under an obligation to do so and the Administrative Agent shall not incur
any liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so.
 
SECTION 4          The Collateral and Guaranties.
 
Section 4.1.              The Collateral. On and after the Grant Date, the
Obligations shall be secured by valid and perfected Liens on Property of the
Borrower and each of Restricted Subsidiary (other than the Insurance Subsidiary)
described in, and pursuant to the terms of, the Company Security Agreement and
the Subsidiary Security Agreement in favor of the Collateral Agent for the
benefit of the Administrative Agent and the Lenders, in each case subject only
to the Liens securing the Revolving Obligations.  The Borrower covenants and
agrees that it will, and will cause each of such Restricted Subsidiaries to,
comply with all terms and conditions of each of the Collateral Documents and
that it will, and will cause each of its Restricted Subsidiaries to, at any time
and from time to time, at the request of the Administrative Agent or the
Required Lenders on or after the Grant Date, execute and deliver such
instruments and documents and do such acts and things as the Administrative
Agent or the Required Lenders may reasonably request in order to provide for or
protect or perfect the Lien of the Collateral Agent in the Collateral.
 
Section 4.2.              Subsidiary Guaranties. Payment of the Obligations
shall at all times be guarantied by each of the Restricted Subsidiaries (other
than the Insurance Subsidiary) pursuant to the Subsidiary Guaranty Agreement.

 
-6-

--------------------------------------------------------------------------------

 
 
Section 4.3.              Further Assurances.  The Borrower agrees that it
shall, and shall cause each Restricted Subsidiaries (other than the Insurance
Subsidiary) to, from time to time at the request of the Administrative Agent or
the Collateral Agent on or after the Grant Date, execute and deliver such
documents and do such acts and things as the Administrative Agent or the
Collateral Agent may reasonably request in order to provide for or perfect or
protect such Liens on the Collateral.  In the event the Borrower or any
Restricted Subsidiary (other than the Insurance Subsidiary) forms or acquires
any other Subsidiary after the date hereof, except as otherwise provided in
Sections 4.1 and 4.2 above, the Borrower shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a joinder
to the Subsidiary Guaranty Agreement and such Collateral Documents as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent and the Collateral Agent, or cause such Subsidiary to
deliver to the Administrative Agent and the Collateral Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent or the Collateral Agent in
connection therewith
 
SECTION 5          Definitions; Interpretation.
 
Section 5.1.              Definitions.  The following terms when used herein
have the following meanings:
 
“Administrative Agent” means Wells Fargo Preferred Capital, Inc. and any
successor pursuant to Section 11.8 hereof.
 
“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, the Borrower, (ii) which beneficially owns or holds 5% or more of any
class of the Voting Stock (determined by number of shares or by number of votes)
of the Borrower or (iii) 5% or more of the Voting Stock (determined by number of
shares or by number of votes) (or in the case of a Person which is not a
corporation, 5% or more of the equity interest) of which is beneficially owned
or held by the Borrower or a Subsidiary.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract or otherwise.
 
“Agreement” means this Subordinated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.
 
“Annual Compliance Certificate” means a certificate in the form of Exhibit B
hereto.
 
“Applicable Margin” means 4.875%.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 
-7-

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Base Rate” means the one (1) month London Interbank Offered Rate for any day as
found in the Wall Street Journal, Interactive Edition, or any successor edition
or publication; provided any change in the LIBOR Rate during a calendar month
that exists as of the last Business Day of a calendar month shall take effect
for purposes of Section 2.1 hereof on the first (1st) day of the immediately
following month.
 
“Borrower” means World Acceptance Corporation, a South Carolina corporation.
 
“Borrowing” means the total of Loans made by one or more Lenders to the Borrower
on a single date.  Borrowings of Loans are made ratably from each of the Lenders
according to their Commitments.
 
“Borrowing Base” means, as of any time it is to be determined, an amount equal
to (a) the product of 85% multiplied by the remainder of (x) the then
outstanding unpaid amount of Eligible Finance Receivables minus (y) all unearned
finance charges and unearned insurance premiums and insurance commissions
applicable to such Eligible Finance Receivables, minus (b) the then outstanding
principal balance of the Revolving Obligations, minus (c) the Mark-To-Market
Hedging Liability, minus, (d) the then outstanding principal balance owing under
the Convertible Notes (net of any repayments or repurchases then being made),
minus (e) without duplication and excluding the Obligations and solely prior to
the Grant Date, all other unsecured on-balance sheet Indebtedness of the
Borrower and its direct and indirect Subsidiaries (including accrued liabilities
and taxes) as reflected on the Borrower’s most recent financial statements
delivered pursuant to Section 8.20.
 
“Business Day” means any day other than a Saturday or Sunday on which Lenders
are not authorized or required to close in Des Moines, Iowa.
 
“Capitalized Lease” means any lease obligation for Rentals with respect to which
is required to be capitalized on the balance sheet of the lessee in accordance
with GAAP.
 
“Capitalized Rentals” of any Person means, as of the date of any determination
thereof, the amount at which the aggregate Rentals due and to become due under
all Capitalized Leases under which such Person is a lessee would be required to
be reflected under GAAP as a liability on the balance sheet of such Person.
 
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the date hereof
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the date hereof or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, shall occur or
(c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of the Borrower or any Subsidiary aggregating $2,000,000 shall occur.

 
-8-

--------------------------------------------------------------------------------

 
 
 “Code” means the Internal Revenue Code of 1986, as amended and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests and privileges from time to
time subject to the Liens granted to the Collateral Agent for the benefit of the
Lenders pursuant to the Collateral Documents on and after the Grant Date.  For
the avoidance of doubt, Collateral Agent shall have no Lien on the Property of
the Borrower or any Restricted Subsidiary until on and after the Grant Date.
 
“Collateral Agent” means Wells Fargo Preferred Capital, Inc., and its successors
and assigns under the Company Security Agreement, the Subsidiary Guaranty
Agreement and the Subsidiary Security Agreement.
 
“Collateral Documents” means the Company Security Agreement, the Subsidiary
Security Agreement, the Subsidiary Guaranty Agreement and all other security
agreements, financing statements and other documents as shall from time to time
secure or guarantee or relate to the Obligations or any part thereof.
 
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Credit in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof.
 
 “Company Security Agreement” means that certain Security Agreement, Pledge and
Indenture of Trust dated as of the date hereof, between the Borrower and the
Collateral Agent, as the same may from time to time be amended, modified, or
further restated, together with any supplements thereto delivered pursuant to
the terms thereof.
 
“Consolidated Adjusted Net Income” for any period Consolidated Net Income, but
excluding in any event:
 
                 (a)any gains or losses on the sale or other disposition of
investments or fixed or capital assets, and any taxes on such excluded gains and
any tax deductions or credits on account of any such excluded losses;
 
                 (b)the proceeds of any life insurance policy;
 
                 (c)net earnings and losses of any Restricted Subsidiary accrued
prior to the date it became a Restricted Subsidiary;
 
                 (d)net earnings and losses of any Person (other than a
Restricted Subsidiary), substantially all the assets of which have been acquired
in any manner, realized by such other Person prior to the date of such
acquisition;

 
-9-

--------------------------------------------------------------------------------

 
 
                 (e)net earnings and losses of any Person (other than a
Restricted Subsidiary) with which the Borrower or a Restricted Subsidiary shall
have consolidated or which shall have merged into or with the Borrower or a
Restricted Subsidiary prior to the date of such consolidation or merger;
 
                 (f)net earnings of any Unrestricted Subsidiary or other
business entity (other than a Restricted Subsidiary) in which the Borrower or
any Restricted Subsidiary has an ownership interest unless such net earnings
shall have actually been received by the Borrower or such Restricted Subsidiary
in the form of cash distributions;
 
                 (g)any portion of the net earnings of any Restricted Subsidiary
(other than the Insurance Subsidiary) which for any reason is unavailable for
payment of dividends to the Borrower or any other Restricted Subsidiary;
 
                 (h)earnings resulting from any reappraisal, revaluation or
write-up of assets;
 
                 (i)any deferred or other credit representing any excess of the
equity in any Subsidiary at the date of acquisition thereof over the amount
invested in such Subsidiary;
 
                 (j)any gain arising from the acquisition of any Securities of
the Borrower or any Restricted Subsidiary;
 
                 (k)any reversal of any contingency reserve, except to the
extent that provision for such contingency reserve shall have been made from
income arising during such period; and
 
                 (l)any portion of the net earnings of the Insurance Subsidiary
in excess of $500,000 (on a cumulative basis) which has not actually been
distributed to the Borrower in the form of cash.
 
“Consolidated Adjusted Net Worth” at any date means:
 
                 (a)as to any corporation, the amount of capital stock liability
plus (or minus in the case of a deficit) the capital surplus and earned surplus
of the Borrower and its Restricted Subsidiaries on a consolidated basis, and as
to any partnership or limited liability company, the capital account of the
Borrower and its Restricted Subsidiaries on a consolidated basis; less (without
duplication)
 
                 (b)the net book value, after deducting any reserves applicable
thereto, of all items of the following character which are included in the
assets of the Borrower and its Restricted Subsidiaries, to wit:
 
                 (i)all real property, fixed assets, unamortized leasehold
improvements and furniture, fixtures and equipment other than property held for
immediate sale, lease or other liquidation which has been held by the Borrower
or a Restricted Subsidiary for less than 90 days;

 
-10-

--------------------------------------------------------------------------------

 
 
                 (ii)all deferred charges (other than deferred Federal income
taxes and deferred investment tax credits) and prepaid expenses other than
prepaid interest, prepaid taxes and prepaid insurance premiums;
 
                 (iii)treasury stock;
 
                 (iv)unamortized debt discount and capitalized expense and
unamortized stock discount and capitalized expense;
 
                 (v)good will, organizational or experimental expense, patents,
trademarks, copyrights, trade names and other intangibles;
 
                 (vi)Minority Interests;
 
                 (vii)“direct loan origination costs” as set forth in FASB 91;
 
                 (viii)all Restricted Investments and all Investments in
Unrestricted Subsidiaries;
 
                 (ix)the excess, if any, of (A) net charge-offs of the Borrower
and its Restricted Subsidiaries over the twelve-month period ending with such
date over (B) reserves for credit losses of the Borrower and its Restricted
Subsidiaries as at such date; and
 
                 (x)any surplus resulting from any write-up in the book value of
assets of the Borrower or any Restricted Subsidiary subsequent to March 31,
2010.
 
“Consolidated Net Income” for any period means the gross revenues of the
Borrower and its Restricted Subsidiaries for such period less all expenses and
other proper charges (including taxes on income), determined on a consolidated
basis in accordance with GAAP consistently applied and after eliminating
earnings or losses attributable to outstanding Minority Interests.
 
“Consolidated Net Worth” means, as of the date of any determination thereof, the
total assets of the Borrower and its Restricted Subsidiaries less the total
liabilities of the Borrower and its Restricted Subsidiaries determined in
accordance with GAAP, it being understood and agreed that foregoing shall be
determined exclusive of interests in Unrestricted Subsidiaries.
 
“Consolidated Tangible Net Worth” means, as of the date of any determination
thereof, Consolidated Net Worth less intangible assets of the Borrower and its
Restricted Subsidiaries determined in accordance with GAAP, it being understood
and agreed that foregoing shall be determined exclusive of interests in
Unrestricted Subsidiaries.

 
-11-

--------------------------------------------------------------------------------

 
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.
 
“Convertible Notes” means those certain unsecured Convertible Notes in the
original aggregate principal amount of up to $110,000,000  issued prior to the
date hereof and maturing October 1, 2011, issued pursuant to the Convertible
Notes Indenture.
 
“Convertible Notes Indenture” means the Indenture to be entered into by the
Borrower pursuant to, and on terms and conditions substantially the same as are
described in, the Convertible Notes Offering Memorandum, as the same may be
amended or modified in accordance with the terms thereof and of this Agreement.
 
“Convertible Notes Offering Memorandum” means the Offering Memorandum of the
Borrower dated October 3, 2006, relating to the issuance of the Convertible
Notes and delivered to the Lenders pursuant to the terms of the Second Amendment
to Amended and Restated Credit Agreement dated as of October 2, 2006, by and
among the Borrower, the Lenders, and the Administrative Agent.
 
“Credit” is defined in Section 1.1 hereof.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder (herein, a “Defaulted Loan”)
within two (2) Business Days of the date required to be funded by it hereunder
unless such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or (c)
has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or a receiver or conservator has been appointed for such Lender.
 
“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
 
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date on which (a) such
Defaulting Lender is no longer insolvent, the subject of a bankruptcy or
insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero (whether by the funding by such
Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to Borrower and
the Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments.

 
-12-

--------------------------------------------------------------------------------

 
 
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
 
“EBIT” for any period means the sum of (a) Consolidated Adjusted Net Income
during such period plus (to the extent deducted in determining Consolidated
Adjusted Net Income), (b) all provisions for any Federal, state or other income
taxes made by the Borrower and its Restricted Subsidiaries during such period,
and (c) all Interest Charges on all Indebtedness (including the interest
component of Capitalized Rentals) of the Borrower and its Restricted
Subsidiaries.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Eligible Finance Receivables” means and includes each Finance Receivable of the
Borrower or any Restricted Subsidiary (excluding any Insurance Subsidiary) that:
 
                 (a)is a loan originated in the United States of America payable
in U.S. dollars and is the valid, binding and legally enforceable obligation of
the debtor obligated thereon and such debtor is not (i) an Affiliate of the
Borrower or of any Restricted Subsidiary, (ii) a shareholder, director, officer
or employee of the Borrower or of any Restricted Subsidiary or of any Affiliate
of the Borrower or any Restricted Subsidiary, (iii) the United States of America
or any department, agency or instrumentality thereof unless the Borrower or such
Restricted Subsidiary has complied with the Assignment of Claims Act to the
satisfaction of the Administrative Agent, (iv) a debtor under any proceeding
under the United States Bankruptcy Code or any other comparable bankruptcy or
insolvency law applicable under the law of any other country or political
subdivision thereof, or (v) an assignor for the benefit of creditors;
 
                 (b)is assignable and not evidenced by an instrument or chattel
paper unless the same has been endorsed and delivered to the collateral agent
for the holders of the Revolving Obligations prior to the payment in full of the
Revolving Obligations and thereafter to the Collateral Agent (solely on and
after the Grant Date) or;
 
                 (c)on and after the Grant Date, is subject to a perfected Lien
pursuant to the Company Security Agreement or the Subsidiary Security Agreement,
as appropriate, in favor of the Collateral Agent for the benefit of the Lenders,
and is free and clear of any other Lien other than (i) the first priority Lien
in favor of Revolving Agent to secure the Revolving Obligations Liens and (ii)
such other Liens permitted under Sections 8.11(e) and 8.11(g) of this Agreement;

 
-13-

--------------------------------------------------------------------------------

 
 
                 (d)is net of any credit or allowance given by the Borrower or
such Restricted Subsidiary to such account debtor;
 
                 (e)is not subject to any offset, counterclaim or other defense
with respect thereto;
 
                 (f)is not owed by an account debtor who is obligated on
accounts owed to the Borrower or such Restricted Subsidiary any portion of which
is unpaid 60 days or more after the contractual due date (which must be issued
in accordance with the Borrower’s or such Restricted Subsidiary’s business
practices in effect as of the date hereof) unless the Administrative Agent has
approved the continued eligibility thereof; and
 
                 (g)is subject to loan and security documentation which complies
in all respects with all applicable federal, state and local laws, rules and
regulations.
 
“Environmental Legal Requirement” means any international, Federal, state or
local statute, law, regulation, order, consent decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or other requirement relating to public health, safety or the
environment, including without limitation, those relating to releases,
discharges or emissions to air, water, land or ground water, to the withdrawal
or use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, treatment, storage or management of hazardous or
solid waste, or Hazardous Substances or crude oil, or any fraction thereof, or
to exposure to toxic or hazardous materials, to the handling, transportation,
discharge or release of gaseous or liquid Hazardous Substances and any
regulation, order, notice or demand issued pursuant to such law, statute or
ordinance, in each case applicable to the property of the Borrower or any of its
Subsidiaries or the operation, construction or modification of any thereof,
including, without limitation, the following:  the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act of 1976 and the Hazardous
and Solid Waste Amendments of 1984, the Hazardous Materials Transportation Act,
as amended, the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1976, the Safe Drinking Water Control Act, the Clean Air Act of
1966, as amended, the Toxic Substances Control Act of 1976, the Occupational
Safety and Health Act of 1977, as amended, the Emergency Planning and Community
Right-to-Know Act of 1986, the National Environmental Policy Act of 1975 and the
Oil Pollution Act of 1990 and any similar or implementing state law, and any
state statute and any further amendments to these laws, providing for financial
responsibility for cleanup or other actions with respect to the release or
threatened release of Hazardous Substances or crude oil, or any fraction thereof
and all rules, regulations, guidance documents and publication promulgated
thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 
-14-

--------------------------------------------------------------------------------

 
 
“Event of Default” means any of the events or circumstances specified in
Section 9.1 hereof.
 
“Finance Receivable” means each Receivable of the Borrower or any Restricted
Subsidiary that arises in the ordinary course of its finance company business
and represents amounts due in respect of loans made by the Borrower or such
Restricted Subsidiary to the debtor obligated thereon.
 
“Fixed Asset Financing” means the acquisition by the Borrower of one or more
fixed assets in an aggregate amount not to exceed $1,500,000, which financing
(a) shall amortize over time and not be subject to being re-borrowed and (b) may
be secured by the fixed assets so acquired.
 
“Fixed Charges” for any period means, on a consolidated basis, the sum of
(a) all Rentals (other than Capitalized Rentals) payable during such period by
the Borrower and its Restricted Subsidiaries, and (b) all Interest Charges on
all Indebtedness (including the interest component of Capitalized Rentals) of
the Borrower and its Restricted Subsidiaries.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally acceptable accounting principles at the time in the
United States.
 
“Governing Documents” means, collectively, the charter instruments, by-laws,
partnership agreements, operating agreements and other similar documents
prescribing the internal governance of the Borrower and each Restricted
Subsidiary.
 
“Grant Date” means the date on which all obligations owing under the Convertible
Notes have been repaid.
 
“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation, of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person:  (a) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (b) to advance or supply
funds (i) for the purchase or payment of such Indebtedness or obligation, (ii)
to maintain working capital or other balance sheet condition or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation, (c) to lease property or to purchase Securities or other property
or services primarily for the purpose of assuring the owner of such Indebtedness
or obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof.  For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for Borrowed Money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for Borrowed
Money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

 
-15-

--------------------------------------------------------------------------------

 
 
“Hazardous Substances” means any hazardous or toxic material, substance or waste
pollutant or contaminant which is regulated as such under any statute, law,
ordinance, rule or regulation of any Federal, regional, state or local authority
having jurisdiction over the property of the Borrower or any Subsidiary or its
use, including but not limited to any material, substance or waste which
is:  (a) defined as a hazardous substance under Section 311 of the Federal Water
Pollution Control Act (33 U.S.C. §1317), as amended, (b) regulated as a
hazardous waste under Section 1004 of the Federal Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), as amended, (c) defined as a hazardous
substance under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, (d) defined or regulated as a
hazardous substance or hazardous waste under any rules or regulations
promulgated under any of the foregoing statutes, or (e) petroleum or products
derived therefrom.
 
“Indebtedness” of any Person means and includes all obligations of such Person
which in accordance with GAAP should be classified upon a balance sheet of such
Person as liabilities of such Person, and in any event shall include all
(a) obligations of such Person for borrowed money or which have been incurred in
connection with the acquisition of property or assets, (b) obligations secured
by any Lien upon property or assets owned by such Person, even though such
Person has not assumed or become liable for the payment of such obligations,
(c) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (d) Capitalized Rentals, (e) all obligations of such Person
on or with respect to letters of credit, bankers’ acceptances and other
extensions of credit whether or not representing obligations for borrowed money,
and (f) Guaranties of obligations of others of the character referred to in this
definition.
 
“Indebtedness for Borrowed Money” of any Person means (a) all Indebtedness of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Indebtedness for Borrowed Money of others, it being
understood that Indebtedness for Borrowed Money shall not include trade payables
in the ordinary course of business.
 
“Insurance Subsidiary” means any one Subsidiary (a) which is organized under the
laws of the British Virgin Islands or such other jurisdiction as shall be
consented to in writing by the Required Lenders, (b) which conducts
substantially all of its business and has substantially all of its assets within
the British Virgin Islands or such other jurisdiction as shall be consented to
in writing by the Required Lenders, (c) of which 100% (by number of votes) of
the Voting Stock (except for directors’ qualifying shares) is owned by the
Borrower, and (d) which is engaged in the business of reinsuring the credit
insurance written by the Subsidiaries of the Borrower.
 
“Intercreditor Agreement” means that certain Subordination and Intercreditor
Agreement dated the date hereof by and among the Administrative Agent, Revolving
Agent, the Borrower and the Restricted Subsidiaries, as the same may from time
to time be amended, modified, restated or supplemented from time to time.
 
“Interest Charges” for any period means all interest and all amortization of
debt discount and expense on any particular Indebtedness for which such
calculations are being made.

 
-16-

--------------------------------------------------------------------------------

 
 
“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
capital stock, indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise; provided, however, that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business.
 
“Lender” means each bank and other financial institution signatory hereto and
each assignee bank or other financial institution pursuant to Section 12.10(c)
hereof.
 
“Lien” means any interest in Property securing an obligation owed to a Person,
whether such interest is based on the common law, statute or contract, and
including but not limited to the security interest arising from a mortgage,
security agreement, encumbrance, pledge, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes.  The term “Lien” includes
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other similar title exceptions and
encumbrances, including but not limited to mechanics’, materialmen’s,
warehousemen’s, carriers’ and other similar encumbrances, affecting
Property.  For the purposes of this Agreement, a Person shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes.
 
“Loan” means and includes loans made under the Credit and each of them singly.
 
“Loan Documents” means this Agreement, the Notes, the Intercreditor Agreement,
the Subsidiary Guaranty Agreement, the Collateral Documents, and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.
 
“Mark-To-Market Hedging Liability” means the aggregate mark-to-market liability
of the Borrower and its Restricted Subsidiaries to any Person in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Restricted
Subsidiary, as the case may be, may from time to time enter into with any Person
and without the addition of any asset value with respect thereto.
 
“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.
 
“Maturity Date” means September 17, 2015.
 
“Minimum Balance” is defined in Section 2.1 hereof.

 
-17-

--------------------------------------------------------------------------------

 
 
“Minority Interests” means any shares of stock, partnership interests,
membership interests or other equity interests of any class of a Restricted
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Borrower and/or one or more of its Restricted
Subsidiaries.  Minority Interests shall be valued by valuing Minority Interests
constituting preferred stock at the voluntary or involuntary liquidating value
of such preferred stock, whichever is greater, by valuing Minority Interests
constituting common stock at the book value of the capital and surplus
applicable thereto adjusted, if necessary, to reflect any changes from the book
value of such common stock required by the foregoing method of valuing Minority
Interests in preferred stock, and by valuing Minority Interests constituting
partnership or limited liability company membership interests at the book value
of such interest.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the same meaning as in ERISA.
 
“Net Income Available for Fixed Charges” for any period means Consolidated
Adjusted Net Income during such period plus, to the extent deducted in
determining Consolidated Adjusted Net Income, (a) all provisions for any
Federal, state or other income taxes made by the Borrower and its Restricted
Subsidiaries during such period, and (b) Fixed Charges of the Borrower and its
Restricted Subsidiaries during such period.  “Notes” is defined in Section 2.8
hereof.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Notes, all accrued and unpaid fees and all other obligations of the Borrower
or any Restricted Subsidiary to the Lenders or any Lender or the Administrative
Agent or the Collateral Agent arising under the Loan Documents, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
 
“OFAC Event” means the event specified in Section 8.4(b) hereof.
 
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
 
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
 
“Operating Margin” means, as of the date of any determination thereof, the sum
of the pretax net operating income of the Borrower and its Restricted
Subsidiaries plus amortization of intangible assets of the Borrower and its
Restricted Subsidiaries divided by the total revenue of the Borrower and its
Restricted Subsidiaries, in each case, determined on a consolidated basis in
accordance with GAAP, it being acknowledged and agreed that the foregoing shall
be determined exclusive of the net operating income, amortization of intangible
assets, and total revenue of each Unrestricted Subsidiary.

 
-18-

--------------------------------------------------------------------------------

 
 
“PBGC” is defined in Section 6.12 hereof.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Plan” means with respect to the Borrower and each Subsidiary at any time an
employee pension benefit plan which is covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code and either (a) is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group, (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4064 of ERISA.
 
“Pledged Collateral” shall have the meaning as defined in the Company Security
Agreement or the Subsidiary Security Agreement, as the context may require.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.
 
“Receivable” means all accounts receivable, receivables, contract rights,
controls, instruments, notes, drafts, bills, acceptances, documents, chattel
paper, general intangibles and all other forms of obligations owing to a Person.
 
“Rentals” means, as of the date of any determination thereof, all fixed payments
(including as such all payments which the lessee is obligated to make to the
lessor on termination of the lease or surrender of the Property) payable by the
Borrower or a Restricted Subsidiary, as lessee or sub-lessee, under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Borrower or a Restricted Subsidiary (whether or not designated as
rents or additional rents) on account of maintenance, repairs, insurance, taxes
and similar charges.  Fixed rents under any so-called “percentage leases” shall
be computed solely on the basis of the minimum rents, if any, required to be
paid by the lessee regardless of sales volume or gross revenues.
 
“Required Lenders” means, as of the date of determination thereof, those Lenders
holding at least 66 2/3% of the Commitments or, in the event that no Commitments
are outstanding hereunder, those Lenders holding at least 66 2/3% in aggregate
principal amount of the Loans outstanding hereunder.
 
“Restricted Investments” means all Investments other than the Investments
permitted by paragraphs (a) through (f), both inclusive, of Section 8.18 hereof.

 
-19-

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” means the Insurance Subsidiary, if any, and any other
Subsidiary (a) which is organized under the laws of the United States or any
State thereof, (b) which conducts substantially all of its business and has
substantially all of its assets within the United States, and (c) of which 100%
(by number of votes) of the Voting Stock is owned by the Borrower and/or one or
more Restricted Subsidiaries.
 
“Revolving Agent” means Bank of Montreal and any successor pursuant to
Section 11.8 of the Revolving Credit Agreement.
 
“Revolving Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement dated as of even date herewith among the Borrower, the several
financial institutions from time to time party thereto as “Lenders” and
Revolving Agent, as administrative agent, as the same may from time to time be
amended, modified, or further restated, together with any supplements thereto
delivered pursuant to the terms thereof, and all agreements entered into in
connection with any permitted refinancing thereof as provided for in the
Intercreditor Agreement.
 
“Revolving Obligations” means the Senior Debt (as defined in the Intercreditor
Agreement).
 
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
 
“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
 
“Set-off” is defined in Section 12.7 hereof.
 
“Subordinated Debt” means all unsecured Indebtedness for Borrowed Money of the
Borrower which (a) pursuant to its term matures on a date later than the
Termination Date, (b) contains or has applicable thereto subordination
provisions acceptable to the Required Lenders and (c) is also subordinated in
right of payment to the Convertible Notes.
 
“Subsidiary” means any corporation or other entity of which more than fifty
(50%) of the outstanding Voting Stock or comparable equity interests (including
interests as a limited partner in a limited partnership) is at the time directly
or indirectly owned by the Borrower, by one or more of its Subsidiaries, or by
the Borrower and one or more of its Subsidiaries.
 
“Subsidiary Guaranty Agreement” means that certain Guaranty Agreement dated as
of the date hereof, from the Restricted Subsidiaries, as the same may from time
to time be amended, modified, or further restated, together with any supplements
thereto delivered pursuant to the terms thereof.
 
“Subsidiary Security Agreement” means that certain Security Agreement, Pledge,
and Indentures of Trust dated as of even date herewith, among each of the
Restricted Subsidiaries (other than the Insurance Subsidiary) and the Collateral
Agent, as the same may from time to time be amended, modified, or further
restated, together with any supplements thereto delivered pursuant to the terms
thereof.

 
-20-

--------------------------------------------------------------------------------

 
 
“Termination Date” means the Maturity Date or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 9.3 or 9.4 hereof.
 
“Total Debt” means, at any time the same is to be determined, the aggregated
amount (without duplication) of all Indebtedness for Borrowed Money of the
Borrower and its Restricted Subsidiaries, including, without limitation, the
Revolving Obligations, the Obligations,  obligations owing under the Convertible
Notes and all Subordinated Debt.
 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
 
“Unrestricted Subsidiary” means any Subsidiary that is not a Restricted
Subsidiary.
 
“Usage Rate” means as of the end of each calendar month, the percentage equal to
(a) the average outstanding principal balance of the Loans during such calendar
month, divided by (b) the then applicable Commitment (less any previous
principal repayments).
 
"Voting Stock” means Securities, or other equity interests, of any class or
classes, the holders of which are ordinarily, in the absence of contingencies,
entitled to elect a majority of the corporate directors (or Persons performing
similar functions).
 
 “Welfare Plan” means a “welfare plan,” as said term is defined in Section 3(1)
of ERISA.
 
“WFPC Affiliate” means in relation to the Administrative Agent, any entity
controlled, directly or indirectly, by Administrative Agent, any entity that
controls, directly or indirectly, Administrative Agent or any entity directly or
indirectly under common control with Administrative Agent.  For this purpose,
“control” of any entity means ownership of a majority of the voting power of the
entity.
 
“Wholly-Owned” means a Subsidiary of which all of the issued and outstanding
shares of stock (other than directors’ qualifying shares as required by law) or
other comparable equity interests shall be owned by the Borrower and/or one or
more of its Wholly-Owned Subsidiaries.
 
Section 5.2.             Interpretation.  The foregoing definitions shall be
equally applicable to both the singular and plural forms of the terms
defined.  The words “hereof”, “herein”, and “hereunder” and words of like import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. All references to times of day
herein shall be references to Des Moines, Iowa time unless otherwise
specifically provided.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP.

 
-21-

--------------------------------------------------------------------------------

 
 
Section 5.3.              Change in Accounting Principles.  If, after the date
of this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.6 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date
hereof.  The Borrower covenants and agrees with the Lenders that whether or not
the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.
 
SECTION 6          Representations and Warranties.
 
The Borrower represents and warrants to the Lenders as follows:
 
Section 6.1.              Organization and Qualification.  The Borrower is duly
organized and validly existing in good standing under the laws of the State of
South Carolina, has full and adequate corporate power to carry on its business
as now conducted, is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of its business conducted or the nature of the
Property owned or leased by it makes such licensing or qualification necessary.
 
Section 6.2.              Subsidiaries.  Each Subsidiary is a corporation,
partnership, limited liability company or other entity duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
was incorporated or organized, has full and adequate corporate or other power to
carry on its business as conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of its business as now
conducted or proposed to be conducted or the nature of the Property owned or
leased by it makes such licensing or qualification necessary.  Schedule 6.2
hereto identifies each Subsidiary of the Borrower as of the date hereof, the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized capital stock or other equity interests and the number of shares
or units of each class issued and outstanding.  All of the issued and
outstanding shares of capital stock or other equity interest of each Subsidiary
are validly issued and outstanding and fully paid and nonassessable and all such
shares are owned, beneficially and of record, by the Borrower or the relevant
Restricted Subsidiary, all as set forth on said Schedule 6.2, free of any Lien
except for Lien granted to the Collateral Agent under the Company Security
Agreement on and after the Grant Date and, to the extent applicable, Subsidiary
Security Agreement on and after the Grant Date and Liens permitted pursuant to
Sections 8.11(e) and 8.11(g) hereof, and the first priority Lien in favor of
Revolving Agent to secure the Revolving Obligations.  As of the date hereof,
each Subsidiary is a Restricted Subsidiary other than WFC-TN, World Acceptance
Corporation de México, S. de R.L. de C.V., and Servicios World Acceptance
Corporation de México, S. de R.L. de C.V.  There are no outstanding commitments
or other obligations of any Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Subsidiary.

 
-22-

--------------------------------------------------------------------------------

 
 
Section 6.3.              Corporate Authority and Validity of Obligations.  The
Borrower has full right and authority to enter into the Loan Documents to which
it is a party, to make the borrowings herein provided for, on and after the
Grant Date to grant to the Collateral Agent, for the benefit of the Lenders, the
Liens described in the Collateral Documents, to issue its Notes and to perform
all of its obligations hereunder and under the other Loan Documents.  Each
Restricted Subsidiary has full right and authority to enter into the Loan
Documents entered into by it, on and after the Grant Date to grant to the
Collateral Agent, for the benefit of the Lenders, the Liens described in the
Collateral Documents to which it is a party and to perform all of its
obligations thereunder and under the other Loan Documents.  The Loan Documents
delivered by the Borrower, and by each Restricted Subsidiary, have been duly
authorized, executed and delivered by such Person and constitute valid and
binding obligations of such Person enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law) and to the discretion of the
court before which any proceedings may be brought; and the Loan Documents do
not, nor does the performance or observance by the Borrower or any Restricted
Subsidiary of any of the matters or things herein or therein provided for,
contravene any provision of law or any Governing Documents of the Borrower or
any Subsidiary or any covenant, indenture or agreement of or affecting the
Borrower or any Subsidiary or a substantial portion of their respective
Properties.
 
Section 6.4.              Investment Company.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 6.5.             Use of Proceeds; Margin Stock.  The Loans hereunder
shall be used by the Borrower (a) on the date hereof to repay certain existing
Indebtedness of the Borrower and (b) thereafter, for general working capital
purposes (including the repayment or purchase of Convertible Notes and purchase
of the Borrower’s capital stock, in each case in amounts and upon terms approved
by the Borrower’s board of directors (or similar governing body)).  Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
primary activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and neither the Borrower nor any of its
Subsidiaries will use the proceeds of any Loan in a manner that violates any
provision of Regulation U or X of the Board of Governors of the Federal Reserve
System.

 
-23-

--------------------------------------------------------------------------------

 
 
Section 6.6.              Financial Reports.  The consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at March 31, 2010, and the
related statements of consolidated earnings, consolidated changes in
shareholders’ equity and consolidated cash flows of the Borrower and its
Subsidiaries for the year then ended and accompanying notes thereto, which
financial statements are accompanied by the report of KPMG LLP, independent
public accountants, have been prepared in accordance with GAAP applied on a
consistent basis and fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
their operations and cash flows for the periods then ended.
 
Section 6.7.              No Material Adverse Change.  Since March 31, 2010,
there has been no change in the condition, financial or otherwise, or business
prospects of the Borrower and its Subsidiaries except changes in the ordinary
course of business, none of which individually or in the aggregate have been
materially adverse.
 
Section 6.8.              Litigation.  Except as disclosed on Schedule 6.8
attached hereto, there is no litigation or governmental proceeding pending, nor
to the knowledge of the Borrower threatened, against the Borrower or any
Subsidiary which if adversely determined would (a) impair the validity or
enforceability of, or impair the ability of the Borrower or any Restricted
Subsidiary to perform its obligations under, this Agreement or any other Loan
Document or (b) result in any material adverse change in the financial condition
or Property, business or operations of the Borrower and its Subsidiaries taken
as a whole.
 
Section 6.9.              Taxes.  All tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed, and
all taxes, assessments, fees and other governmental charges upon the Borrower or
any Subsidiary or upon any of their respective properties, income or franchises,
which are shown to be due and payable in such returns have been paid.  The
Borrower does not know of any proposed additional tax assessment against it for
which adequate provision in accordance with GAAP has not been made on its
accounts.  The Federal income tax liability of the Borrower and its Subsidiaries
has either been finally determined by the Internal Revenue Service and satisfied
for all taxable years up to and including the taxable year ended December 31,
2005, or the applicable statute of limitations therefor has expired and, except
as disclosed on Schedule 6.9 attached hereto, no material controversy in respect
of additional income taxes due since said date is pending or to the knowledge of
the Borrower threatened.  Adequate provisions in accordance with GAAP for taxes
on the books of the Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.
 
Section 6.10.           Approvals.  No authorization, consent, license, or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, or any approval or consent of the
stockholders of the Borrower or from any other Person, is necessary to the valid
execution, delivery or performance by the Borrower or any Restricted Subsidiary
of this Agreement or any of the other Loan Documents.

 
-24-

--------------------------------------------------------------------------------

 
 
Section 6.11.           Indebtedness and Liens.  Schedule 6.11 attached hereto
correctly describes all Indebtedness for Borrowed Money of the Borrower and its
Subsidiaries outstanding as of the date hereof.  There are no Liens on any of
the Property of the Borrower or any Subsidiary, except those which are permitted
by Section 8.11 of this Agreement.
 
Section 6.12.           ERISA.  The Borrower and each Subsidiary are in
compliance in all material respects with ERISA, to the extent applicable to them
and have received no notice to the contrary from the Pension Benefit Guaranty
Corporation (“PBGC”) or any other governmental entity or agency.  As of March
31, 2010, the liability of the Borrower and its Subsidiaries to PBGC in respect
of Unfunded Vested Liabilities would not have been in excess of $0 if all
employee pension benefit plans maintained by the Borrower and its Subsidiaries
had been terminated as of such date.  No condition exists or event or
transaction has occurred with respect to any Plan which could reasonably be
expected to result in the incurrence by the Borrower or any Subsidiary of any
material liability, fine or penalty.  Neither the Borrower nor any Subsidiary
has any contingent liability with respect to any post-retirement benefits under
a Welfare Plan, other than liability for continuation coverage described in
Part 6 of Title I of ERISA and liability for post-retirement medical and life
insurance benefits.
 
Section 6.13.           Material Agreements.  Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction materially and adversely affecting its business,
properties or assets, operations or condition (financial or otherwise).  Neither
the Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default might have a material
adverse effect on the business, properties or assets, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) any agreement or instrument evidencing or governing Indebtedness.
 
Section 6.14.            Compliance with Laws.
 
(a)  Environmental.
 
(i) The business and operation of the Borrower and its Subsidiaries comply in
all respects with all applicable Environmental Legal Requirements, except to the
extent that such noncompliance would not have a material adverse effect on the
business, operations, properties, assets or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole.
 
(ii) Neither the Borrower nor any Subsidiary has given, nor should it give, nor
has it received, any notice, letter, citation, order, warning, complaint,
inquiry, claim or demand that: (i) the Borrower or such Subsidiary has violated,
or is about to violate, any federal, state, regional, county or local
environmental, health or safety statute, law, rule, regulation, ordinance,
judgment or order; (ii) there has been a release, or there is a threat of
release, of Hazardous Substances (including, without limitation, petroleum, its
by-products or derivatives, or other hydrocarbons) from the Borrower’s or such
Subsidiary’s property, facilities, equipment or vehicles; (iii) the Borrower or
such Subsidiary may be or is liable, in whole or in part, for the costs or
cleaning up, remediating or responding to a release of Hazardous Substances
(including, without limitation, petroleum, its by-products or derivatives, or
other hydrocarbons); (iv) any of the Borrower’s or such Subsidiary’s property or
assets are subject to a Lien in favor of any governmental entity for any
liability, costs or damages, under any federal, state or local environmental
law, rule or regulation arising from, or costs incurred by such governmental
entity in response to, a release of a Hazardous Substance (including, without
limitation, petroleum, its by-products or derivatives, or other hydrocarbons),
except to the extent that such violation, release, liability or Lien could not
have a material adverse effect on the business, operations, properties, assets
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole.

 
-25-

--------------------------------------------------------------------------------

 
 
              (b)Other Laws.  The Borrower and its Subsidiaries are in
compliance with all other federal, state and local laws, rules and regulations
applicable to or pertaining to the Properties or business operations of the
Borrower or any Subsidiary (including without limitation all applicable state
consumer credit and protection laws, the Federal Fair Credit Reporting Act, the
Federal Truth In Lending Act, the Federal Fair Debt Collection Practices Act,
laws regulating small loan companies, the Occupational Safety and Health Act of
1970 and the Americans with Disabilities Act of 1990), non-compliance with which
could have a material adverse effect on the business, operations, properties,
assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.
 
              (c)OFAC.  The Borrower is in compliance with the requirements of
all OFAC Sanctions Programs to the extent applicable to it, (b) each Subsidiary
of the Borrower is in compliance with the requirements of all OFAC Sanctions
Programs to the extent applicable to such Subsidiary, (c) the Borrower has
provided to the Administrative Agent and the Lenders all information requested
by Administrative Agent or the Lenders regarding the Borrower and its Affiliates
and Subsidiaries necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs, and (d) to the best of the
Borrower’s knowledge, neither the Borrower nor any of its Affiliates or
Subsidiaries is, as of the date hereof, named on the current OFAC SDN List.
 
Section 6.15.           Full Disclosure.  The financial statements referred to
in Section 6.6 do not, nor do the written statements or information, if any,
furnished by the Borrower to any Lender in connection with the negotiation of or
its participation in this Agreement contain any untrue statement of a material
fact or omit a material fact necessary to make the material statements contained
therein not misleading.
 
Section 6.16.            No Defaults.  No Default or Event of Default has
occurred and is continuing.
 
SECTION 7          Conditions Precedent.
 
The obligation of the Lenders to make any Loan hereunder shall be subject to the
following conditions precedent to the satisfaction of the Administrative Agent
and the Required Lenders:
 
Section 7.1.              Initial Borrowing.  Prior to the making of the initial
Borrowing hereunder:
 
                 (a)The Administrative Agent shall have received for each Lender
the favorable written opinion of Judson K. Chapin, III, General Counsel to the
Borrower, in form and substance satisfactory to the Administrative Agent;

 
-26-

--------------------------------------------------------------------------------

 
 
                 (b)The Administrative Agent shall have received for each Lender
(i) copies of the Borrower’s and each Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary, (ii)
certified copies of resolutions of the Board of Directors of the Borrower and of
each Restricted Subsidiary authorizing the execution and delivery of this
Agreement and the other Loan Documents to which it is a party, indicating the
authorized signers of this Agreement and the other Loan Documents and all other
documents relating thereto, the persons authorized to request Borrowings
hereunder and the specimen signatures of such signers, and (iii) one original
certificate of good standing (with copies for each Lender) certified by the
appropriate governmental officer in the jurisdiction of the Borrower’s and each
Restricted Subsidiaries’ incorporation and each state in which it is authorized
to do business as a foreign corporation;
 
                 (c)The Administrative Agent shall have received for the Lenders
fully executed copies of this Agreement, the Notes, the Intercreditor Agreement,
the Company Security Agreement, Subsidiary Security Agreement the Subsidiary
Guaranty Agreement and all other Loan Documents;
 
                 (d)The Administrative Agent shall have received for the Lenders
copies (executed or certified, as may be appropriate) of all legal documents or
proceedings taken in connection with the execution and delivery of this
Agreement and the other Loan Documents;
 
                 (e)The Administrative Agent shall have received a fully
executed Revolving Credit Agreement together with all other documents,
instruments and agreements entered into in connection therewith;
 
                 (f)The Administrative Agent shall have received a fully
executed Internal Revenue Service Form W-9 for the Borrower and each Restricted
Subsidiary (other than the Insurance Subsidiary), and each of the Lenders shall
have received all other documentation and information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and antimoney laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001));
 
                 (g)The Administrative Agent shall have received financing
statement lien search results against the Property of the Borrower and each
Restricted Subsidiary (other than the Insurance Subsidiary) evidencing the
absence of Liens on its Property except as permitted by Section 8.11 hereof;
 
                 (h)The Administrative Agent shall have received for the account
of the Lenders a borrowing base certificate substantially in the form attached
hereto as Exhibit A showing the computation of the Borrowing Base as of the
close of business on August 31, 2010.

 
-27-

--------------------------------------------------------------------------------

 
 
Section 7.2.              All Loans.  As of the time of the making of each
advance of a new Borrowing (including the initial Borrowing):
 
                 (a)The Administrative Agent shall have received for each Lender
the Notes of the Borrower and the notice required by Section 2.3 hereof;
 
                 (b)Each of the representations and warranties of the Borrower
set forth in Section 6 hereof shall be true and correct in all material respects
as of said time, except to the extent that any such representation or warranty
relates solely to an earlier date;
 
                 (c)The Borrower and its Restricted Subsidiaries shall be in
compliance with all of the terms and conditions hereof and of the other Loan
Documents, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of making such Borrowing;
 
                 (d)After giving effect to the Borrowing the aggregate principal
amount of all Loans hereunder shall not exceed the lesser of (i) the Borrowing
Base or (ii) Commitments; and
 
                 (e)Such Borrowing shall not violate any order, judgment or
decree of any court or other authority or any provision of law or regulation
applicable to any Lender (including, without limitation, Regulation U of the
Board of Governors of the Federal Reserve System) as then in effect.
 
Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date of such Borrowing as to the facts
specified in subsections (a)-(d) of this Section 7.2.
 
SECTION 8          Covenants.
 
Section 8.1.             Existence, Etc.  The Borrower will preserve and keep in
force and effect, and will cause each Subsidiary to preserve and keep in force
and effect, its legal existence and all licenses and permits necessary to the
proper conduct of its business.  
 
Section 8.2.             Insurance.  The Borrower will maintain, and will cause
each Subsidiary to maintain, insurance coverage by financially sound and
reputable insurers accorded a rating of A or better by A.M. Best Company, Inc.
(the “Best Rating”) at the time of the issuance of any such policy and in such
forms and amounts and against such risks as are customary for corporations of
established reputation engaged in the same or a similar business and owning and
operating similar properties with each such policy requiring renewal of such
policy at intervals of no greater than one year from the date of issuance or
renewal thereof; provided, however, that if during the term of any such
insurance policy the rating accorded any insurer shall be less than a Best
Rating of A, the Borrower will, on the date of renewal of any such policy (or,
if such change in rating shall occur within 90 days prior to such renewal date,
within 90 days of the date of such change in rating), obtain such insurance
policy from an insurer accorded a Best Rating of A or better.

 
-28-

--------------------------------------------------------------------------------

 
 
Section 8.3.             Taxes, Claims for Labor and Materials.  The Borrower
will promptly pay and discharge, and will cause each Subsidiary promptly to pay
and discharge, all taxes, assessments and governmental charges or levies imposed
upon the Borrower or such Subsidiary, respectively, or upon or in respect of all
or any part of the property or business of the Borrower or such Subsidiary
(including, but not limited to the Property of such Persons), all trade accounts
payable in accordance with usual and customary business terms, and all claims
for work, labor or materials, which if unpaid might become a lien or charge upon
any property of the Borrower or such Subsidiary (including, but not limited to
the Property of such Persons); provided the Borrower or such Subsidiary shall
not be required to pay any such tax, assessment, charge, levy, account payable
or claim if (a) the validity, applicability or amount thereof is being contested
in good faith by appropriate actions or proceedings which will prevent the
forfeiture or sale of any property of the Borrower or such Subsidiary or any
material interference with the use thereof by the Borrower or such Subsidiary,
and (b) the Borrower or such Subsidiary shall set aside on its books reserves
adequate in accordance with GAAP with respect thereto.
 
Section 8.4.             Compliance with Laws; OFAC.  (a)        The Borrower
will promptly comply, and will cause each Subsidiary to comply, with all laws,
ordinances or governmental rules and regulations to which it is subject,
including without limitation, ERISA and all Environmental Legal Requirements the
violation of which could, individually or in the aggregate, materially and
adversely affect the properties (including the Property of such Persons),
business, prospects, profits or condition of the Borrower and its Subsidiaries
or could, individually or in the aggregate, result in any lien or charge upon
any property of the Borrower or any Subsidiary.
 
(b)           OFAC.  The Borrower shall at all times comply with the
requirements of all OFAC Sanctions Programs to the extent applicable to the
Borrower and shall cause each of its Subsidiaries to comply with the
requirements of all OFAC Sanctions Programs to the extent applicable to such
Subsidiary.  The Borrower shall provide the Administrative Agent and the Lenders
any information regarding the Borrower, its Affiliates, and its Subsidiaries
requested by Administrative Agent or the Lenders necessary for the
Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject however, in the case of Affiliates, to the
Borrower’s ability to provide information applicable to them.  If the Borrower
obtains actual knowledge or receives any written notice that the Borrower, any
Affiliate or any Subsidiary is named on the then current OFAC SDN List (such
occurrence, an “OFAC Event”), the Borrower shall promptly (i) give written
notice to the Administrative Agent and the Lenders of such OFAC Event, and (ii)
comply with all applicable laws with respect to such OFAC Event (regardless of
whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Borrower hereby authorizes and consents to the Administrative
Agent and the Lenders taking any and all steps the Administrative Agent or the
Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).
 
Section 8.5.             Maintenance, Etc.  The Borrower will maintain, preserve
and keep, and will cause each Subsidiary to maintain, preserve and keep, its
properties which are used or useful in the conduct of its business (whether
owned in fee or a leasehold interest) in good repair and working order (ordinary
wear and tear excepted) and from time to time will make all necessary repairs,
replacements, renewals and additions so that at all times the efficiency thereof
shall be maintained.

 
-29-

--------------------------------------------------------------------------------

 
 
Section 8.6.             Nature of Business.  Neither the Borrower nor any
Restricted Subsidiary will engage in any business if, as a result, the general
nature of the business, taken on a consolidated basis, which would then be
engaged in by the Borrower and its Restricted Subsidiaries (including, but not
limited to, the Insurance Subsidiary) would be substantially changed from the
general nature of the business engaged in by the Borrower and its Restricted
Subsidiaries on the date of this Agreement.
 
Section 8.7.             Consolidated Net Worth. The Borrower will at all times
keep and maintain Consolidated Net Worth at an amount not less than the Minimum
Net Worth.  For purposes of this Section, “Minimum Net Worth” (a) for the fiscal
quarter of the Borrower ending March 31, 2010, shall be $275,000,000 and (b) for
each fiscal quarter thereafter shall be the sum of the Minimum Net Worth for the
immediately preceding fiscal quarter plus 50% of Consolidated Net Income for
such fiscal quarter (but without deduction in the case of any deficit in
Consolidated Net Income for such fiscal quarter).
 
Section 8.8.             Fixed Charge Coverage Ratio.  The Borrower will at the
end of each fiscal quarter have a ratio of Net Income Available for Fixed
Charges to Fixed Charges for each period of four consecutive fiscal quarters
then ending at not less than 2.00 to 1.0.
 
Section 8.9.              Permitted Indebtedness. The Borrower will not, and
will not permit any Restricted Subsidiary to, incur, create, issue, assume or
permit to exist any Indebtedness for Borrowed Money other than:
 
                 (a)the Notes issued hereunder, and the Subsidiary Guaranty
Agreement relating thereto;
 
                 (b)the Revolving Obligations, the principal balance of which
shall not exceed $350,000,000 at any time (determined exclusive of any hedging
liability);
 
                 (c)unsecured Subordinated Debt;
 
                 (d)debt incurred in connection with permitted Fixed Asset
Financing;
 
                 (e)unsecured Indebtedness for Borrowed Money owing between the
Borrower and its Restricted Subsidiaries in the ordinary course of business,
provided that the aggregate amount of Indebtedness for Borrowed Money at any one
time owing either by or to the Insurance Subsidiary shall not exceed $2,000,000;
 
                 (f)other unsecured Indebtedness for Borrowed Money to any
Person (other than to the Borrower or another Restricted Subsidiary) in an
aggregate amount for the Borrower and all Restricted Subsidiaries not exceeding
$6,000,000 at any time outstanding; and

 
-30-

--------------------------------------------------------------------------------

 
 
                 (g)Indebtedness owing under the Convertible Notes.
 
Section 8.10.           Limitations on Indebtedness. The Borrower will not at
any time permit the aggregate unpaid principal amount of Total Debt, on a
consolidated basis, to exceed 375% of Consolidated Adjusted Net Worth.
 
Section 8.11.           Limitation on Liens.  The Borrower will not, and will
not permit any Restricted Subsidiary to, create, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired;
provided, however, that the foregoing restriction and limitation shall not apply
to the following Liens:
 
                 (a)on and after the Grant Date, Liens created under the
Collateral Documents;
 
                 (b)Liens existing as of the date hereof and reflected on
Schedule 8.11 hereto;
 
                 (c)Liens existing on property at the time acquired by the
Borrower or any Restricted Subsidiary thereof or existing on the property of a
corporation at the time it becomes a Restricted Subsidiary, or placed upon
property within 120 days after the date of acquisition thereof by the Borrower
or any Restricted Subsidiary to secure a portion of the purchase price thereof,
but only if (i) such Lien shall attach solely to the property acquired,
purchased or constructed and (ii) such Lien does not exceed the lesser of the
fair market value or cost of such property;
 
                 (d)Liens constituting renewals, extensions or refundings of
Liens permitted by clause (b) or (c) above, provided that the principal amount
of the Indebtedness secured by any such new Lien does not exceed the principal
amount of the Indebtedness being renewed, extended or refunded at the time of
renewal, extension or refunding thereof and that such new Lien attaches only to
the same property theretofore subject to such earlier Lien;
 
                 (e)Liens securing taxes, assessments or governmental charges or
levies, or the claims or demands of materialmen, mechanics, carriers, workmen,
repairmen, warehousemen, landlords and other like persons, provided that payment
thereof is not at the time required by Section 8.3 hereof;
 
                 (f)other Liens incidental to the conduct of its business or the
ownership of its property and assets when not incurred in connection with the
borrowing of money or the obtaining of advances of credit, and which do not in
the aggregate materially detract from the value of its property or assets, or
materially impair the use thereof in the operation of its business;

 
-31-

--------------------------------------------------------------------------------

 
 
                 (g)attachment, judgment and other similar Liens arising in
connection with court proceedings, provided that (i) execution or other
enforcement of such Liens is effectively stayed, (ii) the claims secured thereby
are being actively contested in good faith by appropriate proceedings, (iii)
adequate reserves in conformity with GAAP have been provided on the books of the
Borrower or such Restricted Subsidiary and (iv) the aggregate amount of the
liabilities of the Borrower and all Restricted Subsidiaries so secured,
including interest and penalties thereon, shall not be in excess of $200,000 at
any one time outstanding;
 
                 (h)Liens granted to secure the Fixed Asset Financing, provided
that such Liens (x) only extend to the fixed assets acquired with the proceeds
of such Fixed Asset Financing, (y) only secure the original purchase price of
such fixed assets, as reduced by repayments thereon, and (z) do not extend to or
cover any other Property of the Borrower or any Subsidiary; and
 
                 (i)Liens in favor of Revolving Agent to secure the Revolving
Obligations.
 
Section 8.12.           Subordinated Debt; Convertible Notes.
 
(a)            The Obligations shall at all times constitute “Senior Debt” or
“Senior Indebtedness” (or words of like import) under any indenture, instrument,
or agreement relating to any Subordinated Debt.  
 
              (b)Except as otherwise specified below, the Borrower shall not
(i) amend or modify any of the terms or conditions relating to Subordinated
Debt, (ii) make any voluntary prepayment of Subordinated Debt or effect any
voluntary redemption thereof, (iii) make any cash payments in connection with
any conversion of any such Subordinated Debt, or (iv) make any payment on
account of Subordinated Debt which is prohibited under the terms of any
instrument or agreement subordinating the same to the
Obligations.  Notwithstanding the foregoing, (x) with prior written notice to
the Administrative Agent and the Lenders, the Borrower may agree to a decrease
in the interest rate applicable thereto or to a deferral of repayment of any of
the principal of or interest on the Subordinated Debt beyond the current due
dates therefor or to any other amendment or modifications of any Subordinated
Debt not adverse to the Lenders (other than amendments or modifications of the
relevant subordination provisions thereof which requires the affirmative consent
of the Required Lenders), and (y) with prior written notice to the
Administrative Agent and the Lenders (which notice may be given the same day as
the anticipated consummation of the transaction addressed in the notice), the
Borrower may voluntarily prepay, redeem, or repurchase all or any part of
outstanding Subordinated Debt if at the time of any such payment and after
giving effect thereto no Default or Event of Default exists, which notice shall
be accompanied by a duly executed officer's certificate (in form and substance
acceptable to the Administrative Agent) certifying the amount of the
Subordinated Debt to be voluntarily prepaid, redeemed, or repurchased, the
payment or purchase price thereof, and that at the time of any such payment and
after giving effect thereto no Default or Event of Default exists.

 
-32-

--------------------------------------------------------------------------------

 
 
              (c)Prior to the Grant Date, the Obligations shall at all times
constitute “Senior Subordinated Indebtedness” under the Convertible Indenture
and shall have the same rank as the Securities (as defined in the Convertible
Indenture) in right of payment.  Except as otherwise specified below, the
Borrower shall not amend or modify any of the terms or conditions relating to
Convertible Notes Indenture.  Notwithstanding the foregoing, with prior written
notice to the Administrative Agent and the Lenders, the Borrower may agree to a
decrease in the interest rate applicable thereto.  In the event any “fundamental
change” (as defined in the Convertible Notes Indenture) occurs or any other
event occurs or condition exists which requires the Borrower to prepay, redeem,
or repurchase all or any part of outstanding Indebtedness owing under the
Convertible Notes prior to its originally scheduled maturity and/or pay cash in
connection with any conversion of any Convertible Notes (or any Indebtedness
that constitutes a permitted refinancing or replacement thereof), the Borrower
shall provided written notice of such “fundamental change,” event, or condition
to the Administrative Agent and the Lenders at the time it gives (or is required
to give) notice thereof to the holders of the relevant Indebtedness (or in the
case of a conversion, promptly after receipt of a notice of conversion).
 
Section 8.13.      Mergers, Consolidations and Sales or Transfers of Assets.
 
(a)     The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any transaction of merger or consolidation or transfer, sell, assign,
lease, or otherwise dispose of all or a substantial part of its properties or
assets to any Person, except that:
 
                 (1)any Restricted Subsidiary may merge or consolidate with or
into the Borrower or any other Restricted Subsidiary (other than the Insurance
Subsidiary) so long as in any merger or consolidation involving the Borrower,
the Borrower shall be the surviving or continuing corporation;
 
                 (2)the Borrower may merge or consolidate with any other Person
provided that (i) the Borrower shall be the surviving and continuing
corporation; and (ii) at the time of such consolidation or merger and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;
 
                 (3)any Restricted Subsidiary may sell or convey all or
substantially all of its assets to the Borrower or to another Restricted
Subsidiary (other than the Insurance Subsidiary); and
 
                 (4)the Borrower or any Restricted Subsidiary may sell all or a
substantial part of the assets of the Borrower and its Restricted Subsidiaries
pursuant to, and in compliance with, Section 10.4 of the Company Security
Agreement and Section 10.4 of the Subsidiary Security Agreement.
 
              (b)The Borrower will not permit any Restricted Subsidiary to issue
or sell any shares of stock of any class or any partnership interest, membership
interest or other equity interest of any type (including for the purposes of
this Section 8.13, any warrants, rights or options to purchase or otherwise
acquire any such equity interest or other Securities exchangeable for or
convertible into any such equity interest) of such Restricted Subsidiary to any
Person other than the Borrower or a Restricted Subsidiary (other than the
Insurance Subsidiary), except for the purpose of qualifying directors.

 
-33-

--------------------------------------------------------------------------------

 
 
              (c) The Borrower will not sell, transfer, or otherwise dispose of
any shares of stock, partnership interest, membership interest or other equity
interest in any Restricted Subsidiary (except (i) to qualify directors and (ii)
the pledge of the Pledged Collateral securing the Revolving Obligations and
under the Company Security Agreement on and after the Grant Date and any
transfer or sale thereof pursuant to, and in compliance with, Section 10.4 of
the Company Security Agreement) or any Indebtedness of any Restricted
Subsidiary, and will not permit any Restricted Subsidiary to sell, transfer or
otherwise dispose of (except (i) to the Borrower or a Restricted Subsidiary or
(ii) the pledge of the Pledged Collateral securing the Revolving Obligations and
under the Subsidiary Security Agreement on and after the Grant Date and any
transfer or sale thereof pursuant to, and in compliance with, Section 10.4 of
the Subsidiary Security Agreement) any such shares of stock, partnership
interest, membership interest or other equity interest or any Indebtedness of
any other Restricted Subsidiary, unless:
 
                 (1)simultaneously with such sale, transfer, or disposition, all
such interests and all Indebtedness of such Restricted Subsidiary at the time
owned by the Borrower and by every other Restricted Subsidiary shall be sold,
transferred or disposed of as an entirety;
 
                 (2)the Board of Directors of the Borrower shall have
determined, as evidenced by a resolution thereof, that the retention of such
interest and Indebtedness is no longer in the best interests of the Borrower or
the Lenders;
 
                 (3)such interest and Indebtedness is sold, transferred or
otherwise disposed of to a Person, for a cash consideration and on terms
reasonably deemed by the Board of Directors to be adequate and satisfactory;
 
                 (4)the Restricted Subsidiary being disposed of shall not have
any continuing investment in the Borrower or any other Restricted Subsidiary not
being simultaneously disposed of; and
 
                 (5)such sale or other disposition does not involve a
substantial part (as hereinafter defined) of the assets of the Borrower and its
Restricted Subsidiaries.
 
              (d)As used in this Section 8.13, in the case of the sale, lease or
other disposition of any assets, such assets shall be deemed to be a
“substantial part” of the assets of the Borrower and its Restricted Subsidiaries
if (x) such assets, together with all other assets (i) sold, leased or otherwise
disposed of by the Borrower and its Restricted Subsidiaries or (ii) subject to
any waiver or supplemental agreement of the Company Security Agreement or the
Subsidiary Security Agreement, in each case during the period of 12 months
ending with the date of such sale, lease or disposition, contributed more than
20% of EBIT of the Borrower and its Restricted Subsidiaries determined as of the
end of the fiscal year immediately preceding such sale or disposition, or
(y) the book value of such assets, when added to the book value of all other
assets of the Borrower and its Restricted Subsidiaries (i)  sold or otherwise
disposed of by the Borrower and its Restricted Subsidiaries or (ii) subject to
any waiver or supplemental agreement of the Company Security Agreement or the
Subsidiary Security Agreement, in each case, during the period of 12 months
ending with the date of such sale or disposition, exceeds 15% of the book value
of all Receivables determined as of the end of the fiscal year immediately
preceding such sale or disposition.

 
-34-

--------------------------------------------------------------------------------

 
 
              (e)Nothing in this Section 8.13 shall prohibit the Borrower from
transferring, selling, assigning, leasing, subleasing or otherwise disposing of
an insubstantial part of its properties or assets, excluding Receivables of the
Borrower and its Restricted Subsidiaries, to any Person from time to time, in
the ordinary course.
 
Section 8.14.     Lease-Backs.  The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any arrangements, directly or indirectly,
with any Person, whereby the Borrower or any Restricted Subsidiary shall sell or
transfer any Property, whether now owned or hereafter acquired, used or useful
in their respective businesses in connection with the rental or lease of the
Property so sold or transferred or of other Property which the Borrower or any
Restricted Subsidiary intends to use for substantially the same purpose or
purposes as the Property so sold or transferred.
 
Section 8.15.     Guaranties.  The Borrower will not and will not permit any
Restricted Subsidiary to become or be liable in respect of any Guaranty except:
(i) Guaranties of the Borrower which are limited in amount to a stated maximum
dollar exposure and are permitted under Sections 8.9 and 8.10, (ii) the
Subsidiary Guaranty Agreement and (iii) Guaranties by the Restricted
Subsidiaries of the Revolving Obligations.
 
Section 8.16.     Limitation on Restrictions.  Except as provided herein or in
the Revolving Credit Agreement (or in the loan documents executed in connection
therewith), the Borrower shall not and shall not permit any of its Restricted
Subsidiaries directly or indirectly to create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Restricted Subsidiary to:  (1) pay dividends or make any
other distribution on any of such Restricted Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Restricted Subsidiary of the
Borrower; (2) pay any indebtedness owed to the Borrower or any other Restricted
Subsidiary; (3) make loans or advances to the Borrower or any other Restricted
Subsidiary; or (4) transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary.  Except for the Revolving Credit Agreement (or in
the loan documents executed in connection therewith), the Borrower shall not
enter into any indenture, instrument, or other agreement for Indebtedness for
Borrowed Money which contains, or amend any terms of any such indenture,
instrument, or agreement which would result in any such indenture, instrument,
or agreement having, covenants or defaults more burdensome on the Borrower or
any Restricted Subsidiary than the covenants and defaults provided for in this
Agreement and the other Loan Documents.
 
Section 8.17.     Transactions with Affiliates.  The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into or be a party to, any
transaction or arrangement with any Affiliate (including without limitation, the
purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except in the ordinary course of and pursuant
to the reasonable requirements of the Borrower’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate.

 
-35-

--------------------------------------------------------------------------------

 
 
Section 8.18.     Investments.  The Borrower will not, and will not permit any
Restricted Subsidiary to make any Investment except:
 
                 (a)       Investments in obligations of the United States of
America (or any agency thereof for which the full faith and credit of the United
States of America is pledged for the repayment of principal and interest
thereof) maturing in twelve months or less from the date of acquisition thereof;
 
                 (b)       certificates of deposit of any banking institution
with combined capital and surplus of at least $500,000,000, maturing in twelve
months or less from the date of acquisition thereof which, at the time of
acquisition by the Borrower or any Restricted Subsidiary, is accorded the rating
of A or better by S&P and A2 or better by Moody’s, or if S&P and/or Moody’s is
no longer rating any such certificates of deposit, then an equivalent rating by
any other nationally recognized credit rating agency of similar standing;
 
                 (c)Loans, advances and extensions of credit to or for the
benefit of consumer/borrowers in the ordinary course of business in accordance
with Section 8.6 hereof;
 
                 (d)Investments by the Borrower or any Restricted Subsidiary in
and to any other Restricted Subsidiary provided, however, Investments by the
Borrower or any Restricted Subsidiary in and to the Insurance Subsidiary shall
not from and after January 1, 2010 exceed $800,000 in the aggregate;
 
                 (e)Investments in commercial paper maturing in 270 days or less
from the date of issuance thereof which, at the time of acquisition by the
Borrower or any Restricted Subsidiary, is accorded the rating of P1 or better by
S&P and A1 or better by Moody’s, or if S&P and/or Moody’s is no longer rating
any such commercial paper, then an equivalent rating by any other nationally
recognized credit rating agency of similar standing; or
 
                 (f)       Investments by the Borrower in option agreements or
other convertible bond hedging arrangements entered into substantially
concurrently with the issuance of the Convertible Notes (and on terms previously
disclosed in writing by the Borrower to the Lenders) and maintained solely for
purposes of hedging the Borrower’s obligation to issue common stock to the
holders of the Convertible Notes in connection with any exercise of their
conversion rights pursuant to the terms of the Convertible Note Indenture;
 
                 (g)Investments by the Borrower in WAC de México, S.A. de C.V.,
SOFOM, ENR and Servicios World Acceptance Corporation de México, S. de R.L.
de C.V. (collectively, the “Mexican Subsidiaries”) in an aggregate amount not to
exceed $65,000,000 at any one time outstanding; and

 
-36-

--------------------------------------------------------------------------------

 
 
                 (h)other Investments (in addition to those permitted in clauses
(a) through (g) above), including for purposes hereof Investments in all
Unrestricted Subsidiaries other than the Mexican Subsidiaries set forth in
subsection (g) above, provided that (i) the aggregate amount of Investments in
all Unrestricted Subsidiaries organized outside of the United States of America
(other than the Mexican Subsidiaries set forth in subsection (g) above) shall
not at any time exceed 4% of Consolidated Adjusted Net Worth and (ii) the
aggregate amount of all such other Investments (including Investments in
Unrestricted Subsidiaries other than the Mexican Subsidiaries set forth in
subsection (g) above) shall not at any time exceed 15% of Consolidated Adjusted
Net Worth.
 
Section 8.19.      Termination of Pension Plans.  The Borrower will not and will
not permit any Subsidiary to withdraw from any Multiemployer Plan or permit any
employee benefit plan maintained by it to be terminated if such withdrawal or
termination could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) or the imposition of a Lien on any Property of
the Borrower or any Subsidiary pursuant to Section 4068 of ERISA.
 
Section 8.20.     Reports and Rights of Inspection.  The Borrower will keep, and
will cause each Subsidiary to keep, proper books of record and account in which
full and correct entries will be made of all dealings or transactions of or in
relation to the business and affairs of the Borrower or such Subsidiary, in
accordance with GAAP consistently maintained (except for changes disclosed in
the financial statements furnished to the Lenders pursuant to this Section 8.20
and concurred in by the independent public accountants referred to in
paragraph (b) hereof), and will furnish to each holder of a Note and the
Collateral Agent (in duplicate if so specified below or otherwise requested):
 
                 (a)Quarterly Statements.  As soon as available and in any event
within 45 days after the end of each quarterly fiscal period (except the last)
of each fiscal year, a copy of:
 
                 (1)consolidated and consolidating balance sheets of the
Borrower and its Restricted Subsidiaries as of the close of such quarter and, in
the case of the consolidated balance sheets, setting forth in comparative form
the amount for the corresponding period of the preceding fiscal year,
 
                 (2)consolidated and consolidating statements of income and
retained earnings of the Borrower and its Restricted Subsidiaries for the
portion of the fiscal year ending with such quarter and, in the case of the
consolidated statements of income and retained earnings, setting forth in
comparative form the amount for the corresponding period of the preceding fiscal
year,
 
                 (3)consolidated and consolidating statements of changes in
financial position of the Borrower and its Restricted Subsidiaries for the
portion of the fiscal year ending with such quarter and, in the case of the
consolidated statements of changes in financial position, setting forth in
comparative form the amount for the corresponding period of the preceding fiscal
year, and
 
                 (4)consolidated and consolidating statements of cash flows of
the Borrower and its Restricted Subsidiaries for the portion of the fiscal year
ending with such quarter and, in the case of the consolidated statements of cash
flows, setting forth in comparative form the consolidated figures for the
corresponding period of the preceding fiscal year,

 
-37-

--------------------------------------------------------------------------------

 
 
all in reasonable detail and certified as complete and correct, by an authorized
financial officer of the Borrower;
 
                 (b)Annual Statements.  As soon as available and in any event
within 120 days after the close of each fiscal year of the Borrower, an Annual
Compliance Certificate and a copy of:
 
                 (1)consolidated and consolidating balance sheets of the
Borrower and its Restricted Subsidiaries as of the close of such fiscal year,
 
                 (2)consolidated and consolidating statements of income and
retained earnings and changes in financial position of the Borrower and its
Restricted Subsidiaries for such fiscal year, and
 
                 (3)consolidated and consolidating statements of changes in cash
flows of the Borrower and its Restricted Subsidiaries for such fiscal year,
 
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion,
unqualified as to scope limitations imposed by the Borrower and otherwise
without qualification except as therein noted, thereon of a firm of independent
public accountants of recognized national standing selected by the Borrower to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP consistently applied (except for noted changes in
application in which such accountants concur) and present fairly the financial
condition of the Borrower and its Restricted Subsidiaries and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards and
accordingly, includes such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
 
                 (c)Audit Reports.  Promptly upon receipt thereof, one copy of
each interim or special audit made by independent accountants of the books of
the Borrower or any Restricted Subsidiary and any written communication received
from such accountants and the Borrower’s response, if any, to such written
communication;
 
                 (d)SEC and Other Reports.  Promptly upon their becoming
available, one copy of each financial statement, report, notice, proxy statement
or statement of additional information sent by the Borrower to stockholders
generally and of each regular or periodic report, and any registration statement
or prospectus filed by the Borrower or any Subsidiary with any securities
exchange or the Securities and Exchange Commission or any successor agency, and
copies of any orders in any proceedings to which the Borrower or any of its
Subsidiaries is a party, issued by any governmental agency, Federal or state,
having jurisdiction over the Borrower or any of its Subsidiaries;
 
                 (e)Requested Information.  With reasonable promptness, (i) upon
the request of the Administrative Agent, books and records consisting of data
tape information and such other documentation and information as the
Administrative Agent may request and reports setting forth an aging of
Receivables and detailed delinquency report, in a form acceptable to the
Administrative Agent, and (ii) such other data and information as the
Administrative Agent, the Collateral Agent, or any Lender may reasonably
request, including at the request of the Administrative Agent;

 
-38-

--------------------------------------------------------------------------------

 
 
                 (f)Officers’ Certificates.  Within the periods provided in
paragraphs (a) and (b) above, a certificate of an authorized financial officer
of the Borrower stating that the officer has reviewed the provisions of this
Agreement and setting forth:  (i) the information and computations (in
sufficient detail) required in order to determine whether the Borrower was in
compliance with the requirements of Sections 8.7 through Sections 8.18, both
inclusive, at the end of the period covered by the financial statements then
being furnished, and (ii) whether, to the best of such officer’s knowledge,
there existed as of the date of such financial statements and whether, to the
best of such officer’s knowledge, there exists on the date of the certificate or
existed at any time during the period covered by such financial statements any
Default or Event of Default and, if any such condition or event exists on the
date of the certificate, specifying the nature and period of existence thereof
and the action the Borrower is taking and proposes to take with respect thereto;
 
                 (g)Accountant’s Certificates.  Within the period provided in
paragraph (b) above, a certificate of the accountants who render an opinion with
respect to such financial statements, stating that they have reviewed this
Agreement and stating further, whether in making their audit, such accountants
have become aware of any Default or Event of Default under any of the terms or
provisions of this Agreement insofar as any such terms or provisions pertain to
or involve accounting matters or determinations, and if any such condition or
event then exists, specifying the nature and period of existence thereof;
 
                 (h)Unrestricted Subsidiaries.  Within the respective periods
provided in paragraph (b) above, financial statements of the character and for
the dates and periods as in said paragraph (b) provided covering each
Unrestricted Subsidiary (or groups of Unrestricted Subsidiaries on a
consolidated basis);
 
                 (i)Loan Loss Reserve Report.  On or before the twenty-fifth day
of every month, a loan loss reserve report with respect to the Borrower and its
Restricted Subsidiaries for the immediately preceding month in form and
substance reasonably satisfactory to the Required Lenders;
 
                 (j)Loan Charge-off Recovery Report.  On or before the
twenty-fifth day of every month, a loan charge-off recovery report with respect
to the Borrower and its Restricted Subsidiaries for the prior month in form and
substance reasonably satisfactory to the Required Lenders;
 
                 (k)Borrowing Base Certificate.  On or before the twenty fifth
day of every month, (i) a Borrowing Base Certificate substantially in the form
attached hereto as Exhibit A calculated as of the last day of the immediately
preceding month duly signed by the Borrower’s chief financial officer or such
other officer of the Borrower acceptable to the Administrative Agent, or as may
be more frequently requested by the Administrative Agent from time to time, and
(ii) reports in form and substance satisfactory to the Administrative Agent,
setting forth an aging of Receivables and detailed delinquency report, each in a
form acceptable to the Administrative Agent, books and records consisting of
data tape information and also such other documentation and information promptly
after request therefor by the Administrative Agent;

 
-39-

--------------------------------------------------------------------------------

 
 
                 (l)         Annual Budget.  As soon as available, and in any
event within 90 days after the close of each fiscal year of the Borrower, a copy
of the Borrower’s consolidated annual budget for the current fiscal year, such
annual budget to show the Borrower’s projected consolidated revenues, expenses,
and balance sheet on month-by-month basis, such annual budget to be in
reasonable detail prepared by the Borrower and in form reasonably satisfactory
to the Required Lenders; and
 
                 (m)       Notice of Change of Control.  Promptly upon the
occurrence of any Change of Control, notice of such Change of Control.
 
Without limiting the foregoing, the Borrower will permit the Administrative
Agent, each Lender and the Collateral Agent (or such Persons as any Lender or
the Collateral Agent may designate) to visit and inspect, any of the properties
of the Borrower or any Subsidiary, to inspect its respective Property, to
examine all their books of account, records, reports and other papers, to make
copies and extracts therefrom, and to discuss their respective affairs, finances
and accounts with their respective officers, employees, and independent public
accountants (and by this provision the Borrower authorizes said accountants to
discuss with such Persons the finances and affairs of the Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested.  Following the occurrence of an Event of Default or Default, each
such visitation, inspection or discussion shall be at the sole cost and expense
of the Borrower.
 
Section 8.21.      Senior Revolving Credit Facility.  The Borrower shall at all
times maintain Wells Fargo Preferred Capital, Inc. as a lender under the
Revolving Credit Agreement and any other senior revolving credit facility, in
each case with a commitment in an amount of at least 20% of the total
commitments thereunder or such lesser percentage as agreed to by Wells Fargo
Preferred Capital, Inc. (in its sole discretion).
 
SECTION 9           Events of Default and Remedies.
 
Section 9.1.        Events of Default.  Any one or more of the following shall
constitute an Event of Default:
 
                 (a)Default shall occur in the payment of interest on any Note
or any other sums (other than for principal on the Note) required to be paid
pursuant to this Agreement or any other Loan Document when the same shall have
become due and such default shall continue for more than five days; or
 
                 (b)Default shall occur in the making of any required prepayment
of principal on any of the Notes when due; or

 
-40-

--------------------------------------------------------------------------------

 
 
                 (c)Default shall occur in the making of any other payment of
the principal of any Note thereon at the expressed or any accelerated maturity
date or at any date fixed for prepayment; or
 
                 (d)Default shall occur in the observance or performance of any
covenant or agreement contained in Sections 8.7 through 8.18 hereof, both
inclusive; or
 
                 (e)The Borrower shall, without the prior written consent of the
Required Lenders, make any voluntary prepayment, or enter into any amendment
changing any payment due dates, on any Subordinated Debt except as permitted by
this Agreement; or
 
                 (f)Default shall occur in the observance or performance of any
other provision of this Agreement or any other Loan Document which is not
remedied within 30 days after the earlier to occur of (i) the date on which such
failure shall first become known to any officer of the Borrower or (ii) the date
on which notice thereof is given to the Borrower; or
 
                 (g)An “Event of Default” shall occur under (i) the Convertible
Notes or Convertible Notes Indenture or (ii) any indenture, instrument, or
agreement setting forth the terms and conditions applicable to any Subordinated
Debt; or
 
                 (h)Default by the Borrower or any Subsidiary of any of its
obligations under any interest rate, currency, commodity, or equity option or
hedging agreement (including any option or convertible bond hedging agreement
entered into in connection with the issuance of the Convertible Notes) other
than any such agreement constituting part of the Revolving Obligations; or
 
                 (i)Default shall be made in the payment when due (whether by
lapse of time, by declaration, by call for redemption or otherwise) of the
principal of or interest or premium on any Indebtedness for Borrowed Money in
excess of $2,000,000 (other than the Notes and any such agreement constituting
part of the Revolving Obligations) of the Borrower or any Subsidiary,
individually or in the aggregate, and such default shall continue beyond the
period of grace, if any, allowed with respect thereto; or
 
                 (j)Default or the happening of any event shall occur under any
indenture, agreement, or other instrument under which any Indebtedness for
Borrowed Money in excess of $2,000,000 of the Borrower or any Subsidiary (other
than this Agreement or the Subsidiary Guaranty Agreement or any such agreement
constituting part of the Revolving Obligations), individually or in the
aggregate, may be issued and such default or event shall continue for a period
of time sufficient to permit the acceleration of the maturity of any
Indebtedness for Borrowed Money of the Borrower or any Subsidiary outstanding
thereunder; or
 
                 (k)Any representation or warranty made by the Borrower or any
Restricted Subsidiary herein or in any other Loan Document or made by the
Borrower or any Restricted Subsidiary in any statement or certificate furnished
by the Borrower or any Restricted Subsidiary in connection with the execution
and delivery of the Notes or furnished by the Borrower or any Restricted
Subsidiary pursuant hereto or pursuant to any other Loan Document is untrue in
any material respect as of the date of the issuance or making thereof; or

 
-41-

--------------------------------------------------------------------------------

 
 
                 (l)         The Subsidiary Guaranty Agreement shall be held by
a court of competent jurisdiction to be invalid or unenforceable in whole or in
part in any respect or shall otherwise cease to be in full force and effect or
the Borrower or any Restricted Subsidiary takes any action for the purpose of
repudiating or rescinding any Loan Document or the obligations of the Borrower
or any Restricted Subsidiary, respectively, thereunder or the Borrower or any
Restricted Subsidiary declares that the obligations of the Borrower or any
Restricted Subsidiary under any Loan Document are unenforceable; or
 
                 (m)       The Collateral Documents shall cease to be in full
force and effect, or on or after the Grant Date, shall cease to give the
Collateral Agent the Liens purported to be created thereby or on or after the
Grant Date, in the reasonable judgment of the Required Lenders, the practical
realization of the benefits of the Liens purported to be created thereby; or
 
                 (n)Final judgment or judgments for the payment of money
aggregating in excess of $200,000 is or are outstanding against the Borrower or
any Subsidiary or against any property or assets of either and any one of such
judgments has remained unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of 30 days from the date of its entry; or
 
                 (o)The Borrower or any member of its Controlled Group shall
fail to pay when due an amount or amounts aggregating in excess of $200,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $200,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any member of its Controlled Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or
 
                 (p)A custodian, trustee or receiver is appointed for the
Borrower or any Subsidiary or for the major part of the property of either and
is not discharged within 45 days after such appointment; or
 
                 (q)The Borrower or any Subsidiary becomes insolvent or
bankrupt, is generally not paying its debts as they become due or makes an
assignment for the benefit of creditors, or the Borrower or any Subsidiary
causes or suffers an order for relief to be entered with respect to it under
applicable Federal bankruptcy law or applies for or consents to the appointment
of a custodian, trustee or receiver for the Borrower or such Subsidiary or for
the major part of the property of either; or

 
-42-

--------------------------------------------------------------------------------

 
 
                 (r)        Bankruptcy, reorganization, arrangement or
insolvency proceedings, or other proceedings for relief under any bankruptcy or
similar law or laws for the relief of debtors, are instituted by or against the
Borrower or any Subsidiary and, if instituted against the Borrower or any
Subsidiary, are consented to or are not dismissed within 60 days after such
institution;
 
                 (s)any Change of Control shall occur; or
 
                 (t)         the acceleration of the Revolving Obligations; or
 
                 (u)the Grant Date does not occur on or before November 1, 2011.
 
Section 9.2.        Notice to Lenders.  When any Default or Event of Default
described in the foregoing Section 9.1 has occurred, or if any Lender or the
holder of any other evidence of Indebtedness of the Borrower gives any notice or
takes any other action with respect to a claimed default, the Borrower agrees to
give notice within three business days (except as otherwise specifically
provided herein) of such event to all Lenders, such notice to be in writing and
sent by registered or certified mail or by telegram.
 
Section 9.3.       Non-Bankruptcy Defaults.  When any Event of Default other
than those described in Sections (p), (q) or (r) of Section 9.1 hereof with
respect to the Borrower has occurred and is continuing, the Administrative Agent
shall, if so directed by the Required Lenders, by notice to the Borrower, take
either or both of the following actions:
 
                 (a)terminate the remaining Commitments of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); and
 
                 (b)       declare the principal of and the accrued interest on
all outstanding Notes of the Borrower to be forthwith due and payable and
thereupon all of said Notes, including both principal and interest, shall be and
become immediately due and payable together with all other amounts payable under
this Agreement and the other Loan Documents without further demand, presentment,
protest or notice of any kind.
 
The Administrative Agent, after giving notice to the Borrower pursuant to this
Section 9.3, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.
 
Section 9.4.        Bankruptcy Defaults.  When any Event of Default described in
Sections (p), (q) or (r) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Notes, both for principal and
interest, shall immediately become due and payable together with all other
amounts payable under this Agreement and the other Loan Documents without
presentment, demand, protest or notice of any kind, and the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

 
-43-

--------------------------------------------------------------------------------

 
 
Section 9.5.        Expenses.  The Borrower agrees to pay to the Administrative
Agent and each Lender, or any other holder of any Note outstanding hereunder,
all costs and expenses incurred or paid by the Administrative Agent and such
Lender or any such holder, including reasonable attorneys’ fees and court costs,
in connection with any Default or Event of Default by the Borrower hereunder or
in connection with the enforcement of any of the terms hereof or of the other
Loan Documents (including all such costs and expenses incurred in connection
with any proceeding under the United States Bankruptcy Code involving the
Borrower or any Restricted Subsidiary as a debtor).
 
SECTION 10          RESERVED
 
SECTION 11          The Administrative Agent.
 
Section 11.1.      Appointment and Authorization.  Each Lender hereby
irrevocably appoints Wells Fargo Preferred Capital, Inc. its Administrative
Agent under this Agreement and the other Loan Documents and hereby authorizes
the Administrative Agent to take such action as Administrative Agent and on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders except as
expressly set forth herein.
 
Section 11.2.      Administrative Agent and Affiliates.  The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
the same as though it were not an Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the Borrower as if it were not an Administrative Agent hereunder and
thereunder.

 
-44-

--------------------------------------------------------------------------------

 
 
Section 11.3.      Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 9.2 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof.  The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein.  Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.3.  Upon the occurrence of
an Event of Default on or after the Grant Date, the Administrative Agent shall
instruct the Collateral Agent to take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent and the Collateral Agent may (but shall not be
obligated to) take or refrain from taking such actions as it deems appropriate
and in the best interest of all the Lenders.  In no event, however, shall the
Administrative Agent or the Collateral Agent be required to take any action in
violation of applicable law or of any provision of any Loan Document, and the
Administrative Agent and the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender or the Borrower.  In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder.  Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.  The Administrative Agent shall be acting as an
independent contractor hereunder and nothing herein shall be deemed to impose on
the Administrative Agent any fiduciary obligations to the Lenders or the
Borrower.
 
Section 11.4.     Consultation with Experts.  The Administrative Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
 
Section 11.5.      Liability of Administrative Agent.  No Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing hereunder
or any other Loan Document; (ii) the performance or observance of any of the
covenants or agreements of the Borrower or any Subsidiary in any Loan Document;
(iii) the satisfaction of any condition specified in Section 7, except receipt
of items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness or genuineness of this Agreement, the Notes, any other
Loan Document or any other instrument or writing furnished in connection
herewith or of the collectibility of the Obligations or the value, worth,
priority, or perfection of the Collateral or the Liens provided for by the Loan
Documents.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, request or statement (whether
written or oral) or other documents believed by it to be genuine or to be signed
by the proper party or parties and, in the case of legal matters, in relying on
the advice of counsel (including counsel for the Borrower).  The Administrative
Agent need not verify the worth or existence of the Collateral and may rely
exclusively on reports of the Borrower in computing the Borrowing Base.  The
Administrative Agent may treat the Lenders that are named herein as the holders
of the Notes and the indebtedness contemplated herein.

 
-45-

--------------------------------------------------------------------------------

 
 
Section 11.6.     Indemnification.  Each Lender shall, ratably in accordance
with its Commitments (or, if the Commitments have been terminated in whole,
ratably in accordance with its outstanding Loans), indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsels’ fees and disbursements), claim, demand, action,
loss, obligation, damages, penalties, judgments, suits or liability (except such
as result from the Administrative Agent’s gross negligence or willful
misconduct) that the Administrative Agent may suffer or incur in connection with
this Agreement or any other Loan Document or any action taken or omitted by the
Administrative Agent hereunder or thereunder.    The obligations of the Lenders
under this Section shall survive termination of this Agreement.  The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account, but
shall not be entitled to offset against amounts owed to the Administrative Agent
by any Lender arising outside of this Agreement and the other Loan Documents.
 
Section 11.7.     Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement or any other Loan Document.
 
Section 11.8.      Resignation of the Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may, with the prior written consent of the
Borrower (such consent not to be unreasonably withheld), resign at any time by
giving written notice thereof to the Lenders and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint, with the consent of the Borrower (such consent not to be
unreasonably withheld), a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank, or an Affiliate of a
commercial bank, having an office in the United States of America and having a
combined capital and surplus of at least $200,000,000.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent.

 
-46-

--------------------------------------------------------------------------------

 
 
Section 11.9.      Payments.  Unless the Administrative Agent shall have been
notified by a Lender prior to the date on which such Lender is scheduled to make
payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) that such Lender does not intend to make such
payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on (but excluding) the date such Lender
pays such amount to the Administrative Agent at a rate per annum equal to the
Federal Funds Rate (as hereinafter defined).  If such amount is not received
from such Lender by the Administrative Agent immediately upon demand, the
Borrower will, on demand, repay to the Administrative Agent the proceeds of the
Loan attributable to such Lender with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan.  “Federal Funds Rate”
shall mean the rate determined by the Administrative Agent to be the average
(rounded upwards, if necessary, to the next higher 1/100 of 1%) of the rates per
annum quoted to the Administrative Agent at approximately 10:00 A.M. (Iowa time)
(or as soon thereafter as is practicable) on such date (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for the sale to the
Administrative Agent at face value of Federal Funds in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined hereof.
 
Section 11.10.    Designation of Additional Agents.  The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “co-agent,” “syndication agents,” “documentation agents,” “arrangers” or
other designations for purposes hereto, but such designation shall have no
substantive effect, and such Lenders and their Affiliates shall have no
additional powers, duties or responsibilities as a result thereof.
 
Section 11.11.    Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
authorize the Collateral Agent to (a) on and after the Grant Date, release any
Lien covering any Collateral that is sold, transferred, or otherwise disposed of
in accordance with the terms and conditions of this Agreement and the relevant
Collateral Documents (including a sale, transfer, or disposition permitted by
the terms of Section 8.13 hereof or which has otherwise been consented to in
accordance with Section 12.11 hereof) or the Intercreditor Agreement, (b) on and
after the Grant Date, release or subordinate any Lien on Collateral consisting
of goods financed with purchase money indebtedness or under a Capital Lease to
the extent such purchase money indebtedness or Capitalized Lease Obligation, and
the Lien securing the same, are permitted by Sections 8.9, 8.10, and 8.11
hereof, (c) reduce or limit the amount of the indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax and (d) on and after the Grant Date, release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of the Obligations.

 
-47-

--------------------------------------------------------------------------------

 
 
Section 11.12.   Collateral Agent. The Lenders and the Borrower acknowledge and
agree that Wells Fargo Preferred Capital, Inc. has been appointed to act as
Collateral Agent pursuant to the Loan Documents.  The Collateral Agent shall
have all of the benefits and immunities (i) provided to the Administrative Agent
in this Section 11 with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Loan Documents as fully as if the term
“Administrative Agent”, as used in this Section 11, included the Collateral
Agent with respect to such acts or omissions and (ii) as additionally provided
in this Agreement and any of the other Loan Documents with respect to the
Collateral Agent.
 
Section 11.13.   Authorization to Enter into, and Enforcement of, the Collateral
Documents and Intercreditor Agreement.  The Collateral Agent is hereby
irrevocably authorized by each of the Lenders to execute and deliver the
Collateral Documents and the Administrative Agent and the Collateral Agent, as
applicable, are hereby irrevocably authorized by each of the Lenders to execute
and deliver the Intercreditor Agreement and any other subordination and/or
intercreditor agreement with respect to any Subordinated Debt on behalf of each
of the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents, the Intercreditor Agreement and such
other subordination and/or intercreditor agreements as the Administrative Agent
or the Collateral Agent considers appropriate, provided neither the
Administrative Agent not the Collateral Agent shall amend the Collateral
Documents, the Intercreditor Agreement or such other subordination and/or
intercreditor agreements unless such amendment is agreed to in writing by the
Required Lenders.  Each Lender acknowledges and agrees that it will be bound by
the terms and conditions of the Collateral Documents, the Intercreditor
Agreement and such other subordination and/or intercreditor agreements upon the
execution and delivery thereof by the Administrative Agent or the Collateral
Agent, as applicable.  Except as otherwise specifically provided for herein, no
Lender (or its Affiliates) other than the Administrative Agent or the Collateral
Agent, as applicable, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral on and after the Grant Date or for the execution of any trust or
power in respect of the Collateral on and after the Grant Date or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents, the Intercreditor Agreement or such other subordination
and/or intercreditor agreements; it being understood and intended that no one or
more of the Lenders (or their Affiliates) shall have any right in any manner
whatsoever to affect, disturb or prejudice the Lien of the Collateral Agent
under the Collateral Documents or the rights of the Administrative Agent or any
Collateral Agent set forth in Collateral Documents, the Intercreditor Agreement
or any other subordination and/or intercreditor agreements by its or their
action or to enforce any right thereunder, and that all proceedings at law or in
equity shall be instituted, had, and maintained by the Administrative Agent or
the Collateral Agent, as applicable, in the manner provided for in the relevant
Collateral Documents, Intercreditor Agreement or such other subordination and/or
intercreditor agreements  for the benefit of the Lenders and their Affiliates.

 
-48-

--------------------------------------------------------------------------------

 
 
SECTION 12         Miscellaneous.
 
Section 12.1.      Withholding Taxes.
 
(a)           Payments Free of Withholding.  Except as otherwise required by law
and subject to Section 12.1(b) hereof, each payment by the Borrower under this
Agreement or the other Loan Documents shall be made without withholding for or
on account of any present or future taxes (other than overall net income taxes
on the recipient) imposed by or within the jurisdiction in which the Borrower is
domiciled, any jurisdiction from which the Borrower makes any payment, or (in
each case) any political subdivision or taxing authority thereof or therein.  If
any such withholding is so required, the Borrower shall make the withholding,
pay the amount withheld to the appropriate governmental authority before
penalties attach thereto or interest accrues thereon, and forthwith pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Lender and the Administrative Agent free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which that Lender or the Administrative Agent (as the case may be) would have
received had such withholding not been made.  If the Administrative Agent or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower shall reimburse the Administrative Agent or such Lender for that
payment on demand in the currency in which such payment was made.  If the
Borrower pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Lender
or Administrative Agent on whose account such withholding was made (with a copy
to the Administrative Agent if not the recipient of the original) on or before
the thirtieth day after payment.
 
              (b)U.S. Withholding Tax Exemptions.  Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date hereof or, if later, the date such financial institution becomes a Lender
hereunder, two duly completed and signed copies of (i) either Form W-8 BEN
(relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W-8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations.  Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.

 
-49-

--------------------------------------------------------------------------------

 
 
              (c)Inability of Lender to Submit Forms.  If any Lender determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 12.1 or
that such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.
 
Section 12.2.     No Waiver of Rights.  No delay or failure on the part of the
Administrative Agent or any Lender or on the part of the holder or holders of
any Note in the exercise of any power or right shall operate as a waiver thereof
or as an acquiescence in any default, nor shall any single or partial exercise
thereof preclude any other or further exercise of any other power or right.  The
rights and remedies hereunder of the Administrative Agent and the Lenders and of
the holder or holders of any Notes are cumulative to, and not exclusive of, any
rights or remedies which any of them would otherwise have.
 
Section 12.3.     Non-Business Day.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
 
Section 12.4.     Documentary Taxes.  The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
 
Section 12.5.     Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto shall survive the execution and delivery of this Agreement and
of the Notes, and shall continue in full force and effect with respect to the
date as of which they were made as long as any credit is in use or available
hereunder.
 
Section 12.6.     Survival of Indemnities.  All indemnities and all other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans, including, but not
limited to, Section 10.3 hereof, shall survive the termination of this Agreement
and the payment of the Loans and the Notes.
 
Section 12.7.     Sharing of Set-Off.  Each Lender agrees with each other Lender
a party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise (“Set-off”), on any
of the Obligations outstanding under this Agreement in excess of its ratable
share of payments on all Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Obligations held by each such other
Lender (or interest therein) as shall be necessary to cause such Lender to share
such excess payment ratably with all the other Lenders; provided, however, that
if any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest.  Each Lender’s ratable share of any such Set-off shall be
determined by the proportion that the aggregate amount of Loans then due and
payable to such Lender bears to the total aggregate amount of the Loans then due
and payable to all the Lenders.

 
-50-

--------------------------------------------------------------------------------

 
 
Section 12.8.     Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.


If to the Administrative Agent, Collateral Agent or the Lender:


Wells Fargo Preferred Capital, Inc.
123 South Broad Street, 7th Floor
MAC Y1379-075
Philadelphia, Pennsylvania 19109
Attention:           Mr. William M. Laird, Senior Vice President
Telephone:         (215) 670-6100
Facsimile:           (215) 670-6120


With a copy to:


Blank Rome LLP
One Logan Square
Philadelphia, Pennsylvania  19103
Attention:           Kevin J. Baum, Esquire
Telephone:         (215) 569-5612
Facsimile:           (215) 832-5612
 
If to the Borrower:
 
World Acceptance Corporation
108 Frederick Street
Greenville, South Carolina  29607-2532
Attention:           Chief Financial Officer
Telephone:         (864) 298-9800
Facsimile:           (864) 298-9810

 
-51-

--------------------------------------------------------------------------------

 
 
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, 5 days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Sections 1 and 2 hereof shall be effective only upon receipt.
 
Section 12.9.      Counterparts.  This Agreement may be executed in any number
of counterparts, and by the different parties on different counterparts, each of
which when executed shall be deemed an original but all such counterparts taken
together shall constitute one and the same instrument.
 
Section 12.10.    Successors and Assigns.
 
(a)     General.  This Agreement shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of each of the Lenders
and the benefit of their respective successors and assigns, including any
subsequent holder of any Note; provided, however, that the Borrower may not
assign any of its rights or obligations hereunder without the written consent of
all of the Lenders.
 
              (b)Participations.  Each Lender shall have the right, without the
consent of the Borrower, at its own cost to grant participations in the Loans
made and/or Commitments held by such Lender to one or more financial
institutions at any time and from time to time without the consent of the
Borrower; provided, however, that (i) no such participation shall relieve any
Lender of any of its obligations under this Agreement, (ii) the participant
financial institutions shall be entitled to the benefits of Section  10.3 hereof
but shall not be entitled to any greater payment under any of such Sections than
the Lender granting such participation would have been entitled to receive with
respect to the rights transferred, and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with this Agreement and such Lender shall retain the sole
right to enforce the obligations of the Borrower relating to the Loans and to
approve any amendment, modification or waiver of this  Agreement or any other
Loan Document, provided that such participation agreement may provide that such
Lender will not agree to any amendment, modification or waiver of this Agreement
or any other Loan Document without the consent of such participant, that would
reduce the amount of or postpone the date for payment of any principal of or
interest on any Loan hereunder. The Borrower authorizes each Lender to disclose
to any participant or prospective participant under this Section any financial
or other information pertaining to the Borrower or any Subsidiary.

 
-52-

--------------------------------------------------------------------------------

 
 
              (c)       Assignments.  Each Lender shall have the right at any
time, with the prior consent of the Administrative Agent and, except as provided
below, the Borrower (which consent of the Borrower shall not be unreasonably
withheld, conditioned or delayed) to sell, assign, transfer or negotiate all or
any part of its rights and obligations under the Loan Documents (including,
without limitation, the indebtedness evidenced by the Notes then held by such
assigning Lender) to one or more commercial banks or other financial
institutions or investors, provided that, unless otherwise agreed to by the
Administrative Agent, such assignment shall be of a fixed percentage (and not by
its terms of varying percentage) of the assigning Lender’s rights and
obligations under the Loan Documents; provided, however, that in order to make
any such assignment (i) unless the assigning Lender is assigning all of its
Commitments and outstanding Loans, the assigning Lender shall retain at least
$5,000,000 in unused Commitments and outstanding Loans, (ii) the assignee Lender
shall have Commitments and outstanding Loans of at least $5,000,000, (iii) the
consent of the Borrower shall not be required for any assignment by a Lender to
an Affiliate of such Lender or for any assignment made during the existence of
any Event of Default, (iv) each such assignment shall be evidenced by a written
agreement (in form and substance acceptable to the Administrative Agent)
executed by such assigning Lender, such assignee Lender or Lenders, the
Administrative Agent and, unless not required under clause (iii) above, the
Borrower, which agreement shall specify in each instance the portion of the
Obligations which are to be assigned to the assignee Lender and the portion of
the Commitments of the assigning Lender to be assumed by the assignee Lender,
and (v) the assigning Lender shall pay to the Administrative Agent a processing
fee of $3,500 in connection with any such assignment agreement.  Any such
assignee shall become a Lender for all purposes hereunder to the extent of the
rights and obligations under the Loan Documents it assumes and the assigning
Lender shall be released from its obligations, and will have released its
rights, under the Loan Documents to the extent of such assignment.  The address
for notices to such assignee Lender shall be as specified in the assignment
agreement executed by it.  Promptly upon the effectiveness of any such
assignment agreement, the Borrower shall execute and deliver replacement Notes
to the assignee Lender and the assigning Lender in the respective amounts of
their Commitments (or assigned principal amounts, as applicable) after giving
effect to the reduction occasioned by such assignment (all such Notes to
constitute “Notes” for all purposes of the Loan Documents), and the assignee
Lender shall thereafter surrender to the Borrower its old Notes.  The Borrower
authorizes each Lender to disclose to any purchaser or prospective purchaser of
an interest in the Loans or its Commitments under this Section any financial or
other information pertaining to the Borrower or any Subsidiary.
 
              (d)Pledge.  In addition to the foregoing, any Lender may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any such
pledge or grant to a Federal Reserve Bank, and this Section shall not apply to
any such pledge or grant of a security interest; provided that no such pledge or
grant of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or secured party for such Lender as a
party hereto; provided further, however, the right of any such pledgee or
grantee (other than any Federal Reserve Bank) to further transfer all or any
portion of the rights pledged or granted to it, whether by means of foreclosure
or otherwise, shall be at all times subject to the terms of this Agreement.
 
Section 12.11.   Amendments.  Any provision of this Agreement or the Notes may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by (a) the Borrower, (b) the Required Lenders, (c) if the rights or
duties of the Administrative Agent are affected thereby, the Administrative
Agent, as applicable, and (d) if the rights or duties of the Collateral Agent
are affected thereby, the Collateral Agent; provided that:
 
                 (i)        no amendment or waiver pursuant to this Section
shall (A) increase any Commitment of any Lender without the consent of such
Lender or (B) reduce the amount of or postpone the date for  any scheduled
payment of any principal of or interest on any Loan or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or other credit hereunder; and

 
-53-

--------------------------------------------------------------------------------

 
 
                 (ii)       no amendment or waiver pursuant to this Section
shall, unless signed by each Lender, extend the Termination Date, change the
provisions of this Section, the definition of Required Lenders, or the
provisions of Section 9.4, release any material guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder.
 
Section 12.12.   Non-Reliance on Margin Stock.  Each of the Lenders represents
to the Administrative Agent and to each of the other Lenders that it in good
faith is not relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
Section 12.13.    Fees and Indemnification.
 
    (a)     The Borrower agrees to pay the reasonable fees and disbursements of
counsel to the Administrative Agent and the Collateral Agent in connection with
the preparation and execution of this Agreement and the other Loan Documents,
and any amendment, waiver or consent related hereto, whether or not the
transactions contemplated herein are consummated.
 
                (b)     The Borrower further agrees to indemnify the
Administrative Agent, each Lender, and any security trustee or collateral agent
therefore (including the Collateral Agent), and their respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification.  The Borrower, upon
demand by the Administrative Agent, the Collateral Agent, or a Lender at any
time, shall reimburse the Administrative Agent, the Collateral Agent, or such
Lender for any legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

 
-54-

--------------------------------------------------------------------------------

 
 
Section 12.14.   Set-off.  In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, with the prior written
consent of the Administrative Agent, each Lender and each subsequent holder of
any Obligation, and each of their respective affiliates, is hereby authorized by
the Borrower at any time or from time to time, without notice to the Borrower or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, and in whatever currency denominated, but
not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, subsequent holder, or affiliate, to or for the credit or
the account of the Borrower, whether or not matured, against and on account of
the Obligations of the Borrower to that Lender or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.
 
Section 12.15.   Governing Law.   THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF IOWA.
 
Section 12.16.    Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 12.17.   Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded hereby.
 
Section 12.18.   Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.

 
-55-

--------------------------------------------------------------------------------

 
 
Section 12.19.   Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b)
neither the Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Administrative Agent or any
Lender may have received hereunder shall, at the option of the Administrative
Agent, be (i) applied as a credit against the then outstanding principal amount
of Obligations hereunder and accrued and unpaid interest thereon (not to exceed
the maximum amount permitted by applicable law), (ii) refunded to the Borrower,
or (iii) any combination of the foregoing, (d) the interest rate payable
hereunder or under any other Loan Document shall be automatically subject to
reduction to the maximum lawful contract rate allowed under applicable usury
laws (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither the Borrower nor any
guarantor or endorser shall have any action against the Administrative Agent or
any Lender for any damages whatsoever arising out of the payment or collection
of any Excess Interest.  Notwithstanding the foregoing, if for any period of
time interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.
 
Section 12.20.  Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan
Documents. Nothing contained herein shall be deemed or construed to permit any
act or omission which is prohibited by the terms of any Collateral Document, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents.
 
Section 12.21.  Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower
hereby submits to the nonexclusive jurisdiction of any state or federal court
located in Polk County, Iowa for purposes of all legal proceedings arising out
of or relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby.  The Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  The Borrower, the Administrative Agent and each Lender
hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.
 
 
-56-

--------------------------------------------------------------------------------

 
 
Section 12.22.   Exchanging Information.  The Administrative Agent, the Lenders,
Wells Fargo & Company, Wells Fargo Financial, Inc. and all direct and indirect
subsidiaries the of Administrative Agent, the Lenders, Wells Fargo & Company or
Wells Fargo Financial, Inc. may exchange and share any and all information they
may have in their possession regarding the Borrower and its Subsidiaries and
Affiliates with the Administrative Agent’s and the Lenders’ prospective
participants, affiliates, accountants, lawyers and other advisors, the
Administrative Agent, Lenders, Wells Fargo & Company, Wells Fargo Financial,
Inc. and all direct and indirect subsidiaries of the Administrative Agent,
Lender, Wells Fargo & Company or Wells Fargo Financial, Inc., and the Borrower
waives any right of confidentiality it may have with respect to such exchange of
such information.
 
Section 12.23.   Advertisement.  Each Lender and the Borrower hereby authorizes
the Administrative Agent to publish the name of such Lender and the Borrower,
the existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the title and role of
each party to this Agreement and the total amount of the financing evidenced
hereby in any “tombstone”, comparable advertisement or press release which
Administrative Agent elects to submit for publication (“Press Release”).  With
respect to any of the foregoing, the Administrative Agent shall provide Lenders
and the Borrower with an opportunity to review and confer with the
Administrative Agent regarding the contents of any Press Release prior to its
submission for publication
 
Section 12.24.   Confidentiality.  Each of the Administrative Agent and the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any selfregulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Subsidiary and its obligations, (g) with the
prior written consent of the Borrower, (h) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or any Subsidiary
or any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, (i) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
Commitments hereunder, or (j) to entities which compile and publish information
about the syndicated loan market, provided that only basic information about the
pricing and structure of the transaction evidenced hereby may be disclosed
pursuant to this subsection (j).  For purposes of this Section, “Information”
means all information received from the Borrower or any of the Subsidiaries or
from any other Person on behalf of the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries or from any other Person on behalf of the Borrower or any of the
Subsidiaries.
 
[Signature Pages to Follow]

 
-57-

--------------------------------------------------------------------------------

 
 
Upon execution hereof by all the parties, this Agreement is dated as of the date
and year first above written and shall be a contract among the parties for the
purposes hereinabove set forth.


WORLD ACCEPTANCE CORPORATION
 
By
  
 
A. Alexander McLean III, Chief Executive
 
Officer

 
Accepted and agreed to as of the day and year last above written.


WELLS FARGO PREFERRED CAPITAL, INC.,
as Administrative Agent and Lender
 
By
  
 
William M. Laird, Senior Vice President


 
S-1

--------------------------------------------------------------------------------

 

Exhibit A
 
Borrowing Base Certificate
 
See attached

 
S-1

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Annual Compliance Certificate
 
ANNUAL COMPLIANCE CERTIFICATE
 
In connection with that certain Subordinated Credit Agreement dated as of
September 17, 2010 by and among World Acceptance Corporation (“Borrower”), Wells
Fargo Preferred Capital, Inc. (“Administrative Agent”), and each of the
financial institutions a party thereto (“Lenders”) and the other agreements and
documents executed and delivered by Borrower to Administrative Agent in
connection therewith, as the same may have been amended from time to time
(collectively, the “Credit Agreement”), the undersigned does hereby certify,
represent and warrant to Administrative Agent, the truth, accuracy and
completeness of the following statements as of the date set opposite his/her
signature below:


1.   The Borrower remains in compliance with all financial covenants and other
covenants contained in the Credit Agreement as of the date hereof; all
representations and warranties contained in the Credit Agreement are and remain
true, accurate and complete in all material respects as of the date hereof; and
no event has occurred as of the date hereof that constitutes, or, with the
passage of time or the giving of notice, or both, would constitute, a Default or
an Event of Default under the Credit Agreement.


2.   Other than Non-Material Violations (as defined below), Borrower is in
compliance with, and has appropriate internal control processes, policies and
procedures in place to remain in compliance with, all federal, state and local
laws, rules and regulations (“Laws and Regulations”) applicable to (i) the
transactions contemplated in the Credit Agreement and (ii) Borrower’s business
in general, the extension of consumer credit, and the protection of consumer
rights, including, without limitation, Laws and Regulations relating to usury
and maximum allowable finance charges, insurance products, the charging of fees,
the marketing, offering and sale of Borrower’s products and services, and those
Laws and Regulations commonly known as the Consumer Credit Protection Act, the
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Federal Trade Commission Act, the Fair Debt Collections
Practices Act, the Magnuson-Moss Warranty Act, Regulations B and Z of the
Federal Reserve Board.  The term “Non-Material Violations” as used above means
violations of Laws and Regulations by Borrower that would not, either presently
or with the passage of time, and either individually or in the aggregate, (i)
have a material adverse effect on the Borrower’s financial condition or business
taken as a whole or (ii) adversely affect the condition or value of the
Collateral (as defined in the Credit Agreement) or the enforceability of
material contracts and Finance Receivables (as defined in the Credit Agreement).


3.   The undersigned is the [President/CEO] of Borrower, and, as such, the
undersigned has the full power and authority to execute and deliver this
Certificate to Administrative Agent.  The undersigned does hereby personally
verify that the statements made herein are true, correct and complete in every
respect, and the undersigned understands that the failure of any statement made
herein to be true, correct or complete will constitute an event of default
(however the same may be designated) under the Credit Agreement.

 
D-1-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
written below.


Date: 
   
 
   
     
Name:
   
  
Title:


 
D-1-3

--------------------------------------------------------------------------------

 

Schedule 1.1
 
Commitments
 
Name of Lender
 
Dates
 
Commitments
             
Wells Fargo Preferred Capital, Inc.
 
9/17/10 to 9/16/11
  $ 75,000,000.00      
9/17/11 to 9/16/12
  $ 70,000,000.00      
9/17/12 to 9/16/13
  $ 65,000,000.00      
9/17/13 to 9/16/14
  $ 60,000,000.00      
9/17/14 and thereafter
  $ 55,000,000.00  


 
S-1

--------------------------------------------------------------------------------

 

Schedule 6.2
 
Subsidiaries
 
Name
 
Jurisdiction of
Organization
 
Owner
 
Percentage
Ownership
                 
WAC Insurance Company, Ltd.
 
Turks and Caicos Island
 
World Acceptance Corporation
    100 %    
 
           
WFC of South Carolina, Inc.
 
South Carolina
 
World Acceptance Corporation
    100 %                  
World Acceptance Corporation of Alabama
 
Alabama
 
World Acceptance Corporation
    100 %                  
World Acceptance Corporation of Missouri
 
Missouri
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of Georgia
 
Georgia
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of Illinois
 
Illinois
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of Louisiana
 
Louisiana
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of New Mexico
 
New Mexico
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of South Carolina
 
South Carolina
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of Tennessee
 
Tennessee
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of Texas
 
Texas
 
World Acceptance Corporation
    100 %                  
World Acceptance Corporation of Oklahoma, Inc.
 
Oklahoma
 
World Finance Corporation of Texas
    100 %


 

--------------------------------------------------------------------------------

 


WFC Limited Partnership
 
Texas
 
World Acceptance Corporation of Oklahoma, Inc. (99%) and WFC of South Carolina,
Inc. (1%)
    100 %                  
World Finance Corporation of Kentucky
 
Kentucky
 
World Acceptance Corporation
    100 %                  
World Finance Corporation of Colorado
 
Colorado
 
World Acceptance Corporation
    100 %                  
WFC Services, Inc., a South Carolina corporation
 
South Carolina
 
World Acceptance Corporation
    100 %                  
World Acceptance Corporation de México, S. de R.L. de C.V.
 
Mexico
 
World Acceptance Corporation (99%) and WFC Services, Inc., a South Carolina
corporation (1%)
    100 %                  
Servicios World Acceptance Corporation de México, S. de R.L. de C.V.
 
Mexico
 
World Acceptance Corporation (1%) and WFC Services, Inc., a South Carolina
corporation (99%)
    100 %                  
World Finance Corporation of Wisconsin
 
Wisconsin
 
World Acceptance Corporation
    100 %


 
-2-

--------------------------------------------------------------------------------

 

Schedule 6.8
 
Pending Litigation
 
On September 2, 2010, the Company and World Finance Corporation of Georgia were
served with a summons and complaint in the case of Mary A. Rawls vs. World
Acceptance Corporation; World Finance Corporation of Georgia; Fortegra Financial
Corporation fka Life of the South; and Life of the South Insurance Company
pending in the Superior Court of Fulton County, Georgia (case number
2010CV190522) alleging violations of Georgia and federal law in connection with
the sale of non-file insurance products and seeking class certification and
unspecified monetary damages, injunctive relief and attorney’s fees.  A copy of
plaintiff’s pleadings has been furnished to the Administrative Agent and its
attorneys.

 

--------------------------------------------------------------------------------

 

Schedule 6.9
 
Pending Tax Dispute
 
None

 

--------------------------------------------------------------------------------

 

Schedule 6.11
 
Existing Indebtedness For Borrowed Money
 
(a)          Obligations under this Agreement.
 
(b)          Revolving Obligations.
 
(c)           Indebtedness for Borrowed Money as evidenced by the Senior
Subordinated Convertible Notes.

 

--------------------------------------------------------------------------------

 

Schedule 8.11
 
Existing Liens
 
None

 

--------------------------------------------------------------------------------

 